Exhibit 10.73

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

OPTASITE TOWERS LLC

as Borrower,

The Lenders from time to time party hereto,

and

MORGAN STANLEY ASSET FUNDING INC.

as Administrative Agent and Collateral Agent

Dated as of July 18, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1 DEFINITIONS

Section 1.1

   Defined Terms    2

Section 1.2

   Other Definitional Provisions.    26 SECTION 2 AMOUNT AND TERMS OF LOAN
COMMITMENTS

Section 2.1

   Loan Commitments.    26

Section 2.2

   Procedure for Borrowing.    26

Section 2.3

   Breakage.    27 SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS

Section 3.1

   Interest Rates and Payment Dates.    27

Section 3.2

   Repayment of Loans; Evidence of Debt.    28

Section 3.3

   Optional Prepayments    28

Section 3.4

   Mandatory Prepayments.    29

Section 3.5

   Computation of Interest and Fees.    31

Section 3.6

   Inability to Determine Interest Rate    31

Section 3.7

   Pro Rata Treatment and Payments    32

Section 3.8

   Illegality    32

Section 3.9

   Requirements of Law.    33

Section 3.10

   Taxes.    34 SECTION 4 REPRESENTATIONS AND WARRANTIES

Section 4.1

   Financial Condition    37

Section 4.2

   No Change    38

Section 4.3

   Existence; Compliance with Law    38

Section 4.4

   Power; Authorization; Enforceable Obligations    38

Section 4.5

   No Legal Bar    39

Section 4.6

   No Material Litigation    39

Section 4.7

   No Default    39

Section 4.8

   Ownership of Property    39

Section 4.9

   Intellectual Property    39

Section 4.10

   No Burdensome Restrictions    40

Section 4.11

   Taxes.    40

 

-i-



--------------------------------------------------------------------------------

Section 4.12

   Federal Regulations    40

Section 4.13

   ERISA    40

Section 4.14

   Investment Company Act; Other Regulations    41

Section 4.15

   Subsidiaries    41

Section 4.16

   Security Documents.    41

Section 4.17

   True and Complete Disclosure    42

Section 4.18

   Labor Relations    42

Section 4.19

   Insurance    42

Section 4.20

   Purpose of Loans    42

Section 4.21

   Environmental Matters.    42

Section 4.22

   Foreign Person    43

Section 4.23

   Leases; Agreements    43

Section 4.24

   Rent Roll, Disclosure    44

Section 4.25

   Zoning; Compliance with Laws    44

Section 4.26

   Condition of the Towers    45

Section 4.27

   Separate Tax Lot    45

Section 4.28

   Ground Leases    45

Section 4.29

   Easements.    47

Section 4.30

   No Synthetic Leases    47

Section 4.31

   Financeability    47 SECTION 5 CONDITIONS PRECEDENT

Section 5.1

   Conditions to Effectiveness of Amendment and Restatement of Existing Credit
Facility    48

Section 5.2

   Conditions to Loan on the Operative Date    50 SECTION 6 AFFIRMATIVE
COVENANTS

Section 6.1

   Financial Statements    52

Section 6.2

   Certificates; Other Information    53

Section 6.3

   Payment of Obligations.    54

Section 6.4

   Conduct of Business and Maintenance of Existence    54

Section 6.5

   Maintenance of Property; Insurance    54

Section 6.6

   Inspection of Property; Books and Records; Discussions    56

Section 6.7

   Notices    56

Section 6.8

   Environmental Laws    56

Section 6.9

   Leases.    57

Section 6.10

   Financeability Requirements; Additional Collateral; Guarantors.    57

Section 6.11

   Interest Rate Protection Agreement.    58

Section 6.12

   Work in Progress    58

 

-ii-



--------------------------------------------------------------------------------

SECTION 7 NEGATIVE COVENANTS

Section 7.1

   Limitation on Indebtedness    59

Section 7.2

   Limitation on Liens    59

Section 7.3

   Limitation on Guarantee Obligations    60

Section 7.4

   Limitation on Fundamental Changes    60

Section 7.5

   Limitation on Sale of Assets    60

Section 7.6

   Limitation on Distributions.    61

Section 7.7

   Limitations on Amendments to Ground Leases    61

Section 7.8

   Limitation on Investments, Loans and Advances    62

Section 7.9

   Limitation on Optional Payments and Modifications of Debt Instruments    62

Section 7.10

   Limitation on Transactions with Affiliates    62

Section 7.11

   Limitation on Synthetic Leases and Sale/Leaseback Transactions    62

Section 7.12

   Limitation on Changes in Fiscal Year    62

Section 7.13

   Limitation on Negative Pledge Clauses    63

Section 7.14

   Limitation on Lines of Business    63

Section 7.15

   Governing Documents    63

Section 7.16

   Limitation on Subsidiary Formation    63

Section 7.17

   Limitation on Securities Issuances    63

Section 7.18

   Financial Covenants.    63

Section 7.19

   Limitation on Construction of New Towers.    64 SECTION 8 EVENTS OF DEFAULT

Section 8.1

   Events of Default.    64 SECTION 9 THE AGENTS

Section 9.1

   Appointment    66

Section 9.2

   Delegation of Duties    66

Section 9.3

   Exculpatory Provisions    66

Section 9.4

   Reliance by Agents    67

Section 9.5

   Notice of Default    67

Section 9.6

   Non-Reliance on Agents and Other Lenders    67

Section 9.7

   Indemnification    68

Section 9.8

   Agents in Their Individual Capacity    68

Section 9.9

   Successor Agents    68 SECTION 10 MISCELLANEOUS

Section 10.1

   Amendments and Waivers    69

Section 10.2

   Notices    69

 

-iii-



--------------------------------------------------------------------------------

Section 10.3

   No Waiver; Cumulative Remedies    70

Section 10.4

   Survival of Representations and Warranties    70

Section 10.5

   Indemnification and Expenses.    71

Section 10.6

   Successors and Assigns; Participations and Assignments.    71

Section 10.7

   [RESERVED]    73

Section 10.8

   [RESERVED]    73

Section 10.9

   Adjustments; Set-off.    73

Section 10.10

   Counterparts    74

Section 10.11

   Severability    74

Section 10.12

   Integration    74

Section 10.13

   GOVERNING LAW    74

Section 10.14

   Submission To Jurisdiction; Waivers    74

Section 10.15

   Acknowledgements    75

Section 10.16

   WAIVERS OF JURY TRIAL    75

Section 10.17

   Confidentiality    75

Section 10.18

   Prescribed Laws.    76

Section 10.19

   No Novation; Effect of Amendment and Restatement    76

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES   

Schedule 1.0

  

Applicable Lending Offices; Commitments

  

Schedule 1.1(A)

   Closing Date Portfolio   

Schedule 1.2

   Permitted Fund Managers   

Schedule 4.8

   Condemnation/Eminent Domain Proceedings   

Schedule 4.19

   Insurance   

Schedule 4.21

   Environmental Claims   

Schedule 4.23

   Third Party Tower Management Agreements   

Schedule 4.24

   Rent Concessions   

Schedule 4.25

   Zoning Proceedings   

Schedule 4.26

   Condition of the Towers   

Schedule 6.11-A

   Interest Rate Caps under Existing Credit Agreement   

Schedule 6.11-B

   Interest Rate Caps under Mezzanine Borrower Credit Agreement EXHIBITS   

Exhibit A

  

Form of Deed of Trust

  

Exhibit B

   Form of Environmental Indemnity Agreement   

Exhibit C

   Form of Estoppel and Attornment Language   

Exhibit D

   Form of Real Estate Opinion   

Exhibit E

   Methodology for Determining Tower Cash Flow   

Exhibit F-1

   Form of SBAC Limited Guarantee   

Exhibit F-2

   Form of Parent Non-recourse Guarantee   

Exhibit F-3

   Form of SBAC Full-Recourse Guarantee   

Exhibit G

   Form of Pledge Agreement   

Exhibit H

   Form of Security Agreement   

Exhibit I

   [RESERVED]   

Exhibit J

   Title Endorsements   

Exhibit K

   Form of Note   

Exhibit L

   Section 3.10 Exhibit   

Exhibit M

   Form of Secretary’s Certificate   

Exhibit N-1

   Form of Officer’s Certificate   

Exhibit N-2

   Form of Borrower Certification of Merger   

Exhibit N-3

   Form of SBAC Certification of Merger   

Exhibit O

   Form of Ground Lease   

Exhibit P

   Form of Assignment and Acceptance   

Exhibit Q-1

   Form of Confirmation (Third Party)   

Exhibit Q-2

   Form of Confirmation (Morgan Stanley)   

Exhibit R

   Form of Assignment of Interest Rate Cap ANNEXES   

Annex I

  

Form of Notice of Borrowing

  

Annex II

   Form of Notice of Prepayment



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 18, 2008 by and
among OPTASITE TOWERS LLC, a Delaware limited liability company, (the
“Borrower”), the lenders from time to time parties to this Agreement (the
“Lenders”), MORGAN STANLEY ASSET FUNDING INC. (“Morgan Stanley”), as
administrative agent (together with any successor Administrative Agent appointed
pursuant to Section 9.9, in such capacity the “Administrative Agent”) and
collateral agent (together with any successor Collateral Agent appointed
pursuant to Section 9.9, in such capacity the “Collateral Agent”) for the
Lenders hereunder and under the other Loan Documents (as defined below).

RECITALS

WHEREAS, Borrower owns, leases or manages a portfolio of wireless communications
towers and/or rooftop sites in which it leases space to various wireless
communications carriers and other tenants;

WHEREAS, the Borrower is party to an Amended and Restated Credit Agreement dated
as of November 1, 2006 (as amended through the date hereof, the “Existing Credit
Facility”) by and among Optasite, Inc., a Delaware corporation (“Optasite”), as
the initial borrower, the Borrower, as borrower, the Lenders and Morgan Stanley
as administrative agent and collateral agent;

WHEREAS, Optasite Holding Company, Inc., a Delaware corporation (“Optasite
Holdco”), and its direct and indirect Subsidiaries, including Optasite and the
Borrower, are being acquired by SBA Communications Corporation, a Florida
corporation (“SBAC”) pursuant to a merger of a newly formed wholly owned direct
Subsidiary of SBAC into Optasite Holdco (the “Merger Transaction”);

WHEREAS, in connection with the Merger Transaction, the Lenders, the Agents, the
Borrower and the other Loan Parties, desire to make certain amendments to the
Existing Credit Facility and to amend and restate the Existing Credit Facility
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Credit Facility as
follows:

PRE-MERGER AND POST-MERGER TERMS AND CONDITIONS

Each provision of the Existing Credit Facility (other than Section 5.1 thereof)
and the related schedules are hereby incorporated by reference into this
paragraph in their entirety and are referred to herein collectively, as the
“Pre-Merger Terms”; provided that Schedules 4.8, 4.19, 4.21 and 4.23-4.26 hereof
shall be applicable in lieu of such schedules in the Existing Credit Facility.
All provisions of this Agreement other than the Pre-Merger Terms are referred to
herein as the “Post-Merger Terms.” The parties hereby agree that (i) until the
occurrence of the Operative Date, the Pre-Merger Terms will apply and the
Post-Merger Terms will not apply, (ii) upon the occurrence of the Operative Date
and thereafter, the Post-Merger Terms will apply and the Pre-Merger Terms will
no longer apply, and (iii) Section 5.1, Section 10.19 and Schedules 4.8, 4.21
and 4.23-4.26 of this Agreement shall apply at all times, including for the
avoidance of doubt before and after the occurrence of the Operative Date. The
parties hereby agree that prior to the Operative Date, no amendment to this
Agreement, including of the Pre-Merger Terms or the Post-Merger Terms, shall be
effective except upon the written consent of SBAC.



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Account Control Agreement”: collectively, each “Account Control Agreement” as
defined in the Security Agreement and any Cash Management Agreement.

“Acquisition”: any acquisition by the Borrower of Towers.

“Actual Required Payment”: as defined in Section 3.3(a).

“Administrative Agent”: as defined in the preamble to this Agreement.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition and the definition of Change of Control,
“control” of a Person (including, with its correlative meanings, “controlled by”
and “under common control with”) means the power, directly or indirectly, either
to (a) vote at least a majority of the securities having ordinary voting power
for the election of directors of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agents”: collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Annualized Rent”: at any time, the aggregate Annualized Rent under
all Tenant Leases of the Borrower at such time.

“Aggregate Tower Cash Flow”: at any time, the aggregate Tower Cash Flow for all
Towers at such time.

“Aggregate Unused Commitment”: at any time, the aggregate Commitments minus the
aggregate principal amount of the Loans at such time.

“Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

“Allocated Loan Amount”: as defined in Section 3.4(b).

“Amortization Amount”: for any Interest Payment Date, an amount equal to the
monthly percentage share of the aggregate outstanding principal amount of the
Loans as of the Operative Date based on a twenty-five (25) year straight-line
amortization schedule, as calculated by the Administrative Agent.

“Annualized Rent”: with respect to any Tenant Lease at any time, the annualized
amount of the rent payable to the Borrower at such time under such Tenant Lease.

“Applicable Lending Office”: for each Lender, the lending office of such Lender
designated for each Type of Loan on Schedule 1.0 hereto (or any other lending
office from time to time notified to the Administrative Agent by such Lender) as
the office at which its Loans are to be made and maintained.

 

-2-



--------------------------------------------------------------------------------

“Approved Accounting Firm”: any nationally recognized accounting firm,
reasonably acceptable to the Administrative Agent.

“Approved Fund”: (a) with respect to any Lender, any Bank CLO of such Lender,
and (b) with respect to any Lender that is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Approved Servicer”: as set forth in the definition of Qualified Transferee.

“Assets”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Asset Sale”: any sale, lease or other disposition of property or series of
related sales, leases or other dispositions of Towers (excluding any such sale,
lease or other disposition permitted by Section 7.5(c), any Towers under
construction required to be transferred to an Affiliate of SBAC pursuant to
Section 6.12 or the assignment to SBAC or any Affiliate of SBAC of the
Borrower’s rights to purchase any Towers arising under a purchase agreement
entered into prior to the Operative Date which has not closed and with respect
to which the seller party is not in breach).

“Asset Sale Prepayment Amount”: as defined in Section 3.4(b).

“Assignee”: as defined in Section 10.6(c).

“Assignment and Acceptance”: as defined in Section 10.6(c).

“Assignment of Interest Rate Cap”: in relation to any Interest Rate Cap
maintained by the Borrower pursuant to Section 6.11, an assignment of interest
rate cap made by the Borrower in favor of the Collateral Agent, substantially in
the form of Exhibit R unless otherwise agreed by the Collateral Agent.

“Attributable Indebtedness”: on any date, (a) in respect of any capital lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Bank CLO”: as to any Lender, any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and is administered or managed by such Lender or an
Affiliate of such Lender.

“Bankruptcy Code”: Title 11 of the United States Code, as amended from time to
time, and all rules and regulations promulgated thereunder.

“Base Rate”: a per annum interest rate at a spread (the “Base Rate Margin”)
above a published index used for other variable rate loans and chosen by the
Administrative Agent such that such

 

-3-



--------------------------------------------------------------------------------

per annum interest rate shall yield to the Lenders a rate of return
substantially the same as (but no less than) the rate of return the Lenders
would have realized had the interest rate been the Eurodollar Rate plus the
Eurodollar Margin, all as reasonably determined by Lender.

“Base Rate Loans”: Loans to which the applicable rate of interest is based upon
the Base Rate.

“Basket Amount for Non-Conforming Towers”: 5% of Aggregate Tower Cash Flow.

“Benefitted Lender”: as defined in Section 10.9(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified in a Notice of Borrowing as a date
on which the Borrower requests the Lenders to make Loans hereunder.

“Business”: as defined in Section 4.21(b).

“Business Day”: (i) for all purposes other than as covered by clause (ii) of
this definition, a day other than a Saturday, Sunday or other day on which
commercial banks in are authorized or required by law to close in (a) the State
of New York, or (b) the state where the servicing offices of the Servicer are
located, and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, any day which
is a Business Day as described in clause (i) of this definition and which is
also a day on which dealings in Dollar deposits are carried out in the interbank
eurodollar market.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities with maturities of 365 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
of America or any agency thereof, (b) certificates of deposit and eurodollar
time deposits with maturities of 365 days or less from the date of acquisition
and overnight bank deposits of any Lender or of any commercial bank having
capital and surplus in excess of $100,000,000, (c) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States of
America, (d) commercial paper of a domestic issuer rated at least “A-1” or the
equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s and in
either case maturing within 270 days after the day of acquisition,
(e) securities with maturities of 365 days or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least “A” by S&P or “A” by
Moody’s, (f) securities with maturities of 270 days or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

-4-



--------------------------------------------------------------------------------

“Cash Management Agreement”: any cash management agreement or agreements
executed by Borrower, Collateral Agent and an agent bank thereunder in
connection with the Loans, as the same may be amended, restated or otherwise
modified.

“CDO”: as defined in the definition of the term Qualified Transferee.

“CDO Asset Manager”: with respect to any Securitization Vehicle which is a CDO,
the entity which is responsible for managing or administering the Loans (or any
interest therein) as an underlying asset of such Securitization Vehicle or, if
applicable, as an asset of any Intervening Trust Vehicle (including, without
limitation, the right to exercise any consent and control rights available to
the holder of such Loans).

“Change of Control”: the occurrence of any of the following:

(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Permitted Investors) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of Capital Stock of SBAC
entitled to vote generally in the election of directors of more than 50%; or

(b) the Board of Directors of SBAC shall not consist of a majority of Continuing
Directors; or

(c) SBAC shall cease to own and control, of record and beneficially, directly
100% of each class of Capital Stock of SBA Telecommunications, Inc.; or

(d) SBA Telecommunications, Inc. shall cease to own and control, of record and
beneficially, directly 100% of each class of Capital Stock of Optasite Holdco.

(e) Optasite Holdco. shall cease to own and control, of record and beneficially,
directly 100% of each class of Capital Stock of Optasite free and clear of all
Liens; or

(f) Optasite shall cease to own and control, of record and beneficially,
directly 100% of each class of Capital Stock of Mezzanine Borrower free and
clear of all Liens; or

(g) the Mezzanine Borrower shall cease to own and control, of record and
beneficially, directly 100% of each class of Capital Stock of Parent; or

(h) Parent shall cease to own and control, of record and beneficially, directly
100% of each class of Capital Stock of Borrower.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived.

“Closing Date Portfolio”: all of the Towers described on Schedule 1.1(a).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property and interests in property of the Loan Parties, now
owned or hereinafter acquired, upon which a Lien is purported to be created by
any Security Document.

 

-5-



--------------------------------------------------------------------------------

“Collateral Agent”: Morgan Stanley Asset Funding Inc., as collateral agent under
the Loan Documents.

“Commitment”: with respect to any Lender, the obligation of such Lender to make
one or more Loans to the Borrower hereunder through and including the Operative
Date pursuant to Section 2.1(a) in a principal amount equal to the amount set
forth opposite such Lender’s name on Schedule 1.0 under the caption
“Commitment”, or, as the case may be, in the assignment agreement pursuant to
which such Lender became a party hereto, as such amount may be changed from time
to time in accordance with the provisions of this Agreement. The original
aggregate amount of the Commitments is $150,000,000.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
Section 412 of the Code, Section 414(m) or (o) of the Code.

“Compliance Certificate”: as defined in Section 6.2(a).

“Condemnation”: a temporary or permanent taking by any Governmental Authority,
as the result, or in lieu, or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of any Mortgaged Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Mortgaged Property or any part
thereof.

“Continue”, “Continuation” and “Continued”: the continuation of a Eurodollar
Loan from one day to the next day.

“Continuing Directors”: the directors of SBAC on the Operative Date and each
other director of SBAC, if such other director’s nomination for election to the
Board of Directors of SBAC is approved in accordance with the organizational
documents of SBAC.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convert”, “Conversion” and “Converted”: shall refer to a conversion of
Eurodollar Loans into Base Rate Loans or vice versa, which may be accompanied by
the transfer by a Lender (at its sole discretion) of a Loan from one Applicable
Lending Office to another.

“Counterparty”: (a) the counterparty under a Interest Rate Cap or (b) a Person
that guarantees such counterparty’s obligations under a Interest Rate Cap or
otherwise provides to such counterparty credit support acceptable to the
Administrative Agent, provided, however, that such guarantor shall be deemed the
“Counterparty” for so long as the credit ratings issued by the Rating Agencies
to such guarantor are better than the credit ratings of the actual counterparty
under such Interest Rate Cap.

“Credit Exposure”: as to any Lender at any time, the sum of (a) its unutilized
Commitment at such time, and (b) the unpaid principal amount of its Loans at
such time.

“Credit Exposure Percentage”: as to any Lender at any time, the fraction
(expressed as a percentage), the numerator of which is the Credit Exposure of
such Lender at such time and the denominator of which is the aggregate Credit
Exposures of all of the Lenders at such time.

 

-6-



--------------------------------------------------------------------------------

“Customary Environmental Due Diligence”: a review of the environmental reports
delivered (or deemed received by the Administrative Agent) on the Closing Date
or required to be delivered to the Administrative Agent pursuant to
Section 6.2(d) and any additional actions deemed reasonably necessary by the
Borrower as a result of such review.

“Debt for Borrowed Money”: with respect to any Person and its consolidated
Subsidiaries, determined on a consolidated basis, from time to time, at any
date, without duplication, (i) all indebtedness (including principal and any
non-current interest, fees and charges) of such Person or any of its
consolidated Subsidiaries for borrowed money or for the deferred purchase price
of property or services, other than trade accounts payable and accrued expenses
which are incurred in the ordinary course of business and are not more than 90
days past due, (ii) the maximum amount available to be drawn under all letters
of credit, bankers’ acceptances and similar obligations issued for the account
of such Person or any of its consolidated Subsidiaries and all unpaid drawings
in respect of such letters of credit, banker’s acceptances and similar
obligations, (iii) all indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi) or (vii) of this definition secured by any Lien on any property
owned by such Person or any its consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person or any of its consolidated
Subsidiaries, (iv) all Attributable Indebtedness of such Person or its
consolidated Subsidiaries, (v) all obligations of such Person or its
consolidated Subsidiaries to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, other than trade accounts payable and accrued expenses which are
incurred in the ordinary course of business and are not more than 90 days past
due, (vi) all Guarantee Obligations of such Person or its consolidated
Subsidiaries that are required to be disclosed and quantified in notes of
financial statements in accordance with GAAP, and (vii) all obligations of such
Person or any of its consolidated Subsidiaries under any Interest Rate Cap or
any similar type of agreement (other than any Interest Rate Cap required
pursuant to Section 6.11). The amount of any Debt for Borrowed Money at any time
under (x) clause (iii) shall be equal to the lesser of (A) the stated amount of
the relevant obligations, and (B) the fair market value of the property subject
to the relevant Lien at such time, and (y) clause (vii) shall be the net amount
at such time, including net termination payments, required to be paid to a
counterparty, rather than the notional amount of the applicable Interest Rate
Cap.

“Debt Service Coverage Ratio”: at any time of determination, the Aggregate Tower
Cash Flow divided by the amount of interest and scheduled principal payments in
respect of Debt for Borrowed Money that the Borrower will be required to pay
over the succeeding twelve (12) months on the Loans, based on the interest rate
in effect at the time of determination and taking into account the effect of any
Interest Rate Caps of the Borrower; provided that (i) the principal payment of
the Loans required to be paid on the Maturity Date pursuant to
Section 3.2(a)(ii) shall not be included in the calculation of Debt Service
Coverage Ratio, and (ii) the principal payment of the Loans required to be paid
pursuant to Section 3.2(a)(i) shall not be included in the calculation until
November 1, 2008.

“Deed of Trust”: a deed of trust, deed to secure debt or mortgage delivered by
the Borrower pursuant to Section 6.10, substantially in the form of Exhibit A
hereto, with respect to Tower Properties owned by the Borrower in fee, or Tower
Properties in which the Borrower has a leasehold interest, subject to
modifications reflecting the Mortgaged Property that is the subject thereof and
modifications reflecting the laws of the state in which the Mortgaged Property
is located, and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Derivatives Counterparty”: as defined in Section 7.6.

 

-7-



--------------------------------------------------------------------------------

“Determination Date”: with respect to each Interest Period, the date that is two
(2) London Business Days prior to the fifteenth (15th) day of the calendar month
in which such Interest Period commences.

“Disclosure”: as defined in Section 4.17.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Easement”: individually and collectively, the easement interests (other than
access and utilities easements) granted to the Borrower by the owner of the
applicable fee interest thereof on any Tower Property.

“Eligibility Requirements”: with respect to any Person, that such Person (i) has
total assets (in name or under management) in excess of $400,000,000 and (except
with respect to a pension advisory firm, asset manager or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $150,000,000 and (ii) is
regularly engaged in the business of making or owning (including indirectly
through REMIC bonds and/or securitizations) commercial real estate loans or
interests therein (including, without limitation, “B” notes, participations and
mezzanine loans with respect to commercial real estate) or owning and operating
commercial properties.

“Environmental Indemnity Agreement”: the Environmental Indemnity Agreement dated
as of November 1, 2006 made by the Borrower in favor of the Collateral Agent for
the benefit of the Agents and the Lenders, substantially in the form of Exhibit
B hereto, as amended, supplemented or otherwise modified through the date
hereof, reaffirmed pursuant to the Reaffirmation of Environmental Indemnity
Agreement, and as may be further amended, supplemented or otherwise modified
from time to time.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as relates to the
exposure to hazardous or deleterious materials) or the environment, as now or
may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Estimated Interest Payment”: as defined in Section 3.3(a).

“Estoppel”: as defined in Section 4.28(b)(iii).

“Estoppel and Attornment Language”: estoppel and attornment language
substantially in the form of Exhibit C attached hereto, or such other language
as may reasonably be approved by the Collateral Agent.

“Eurocurrency Reserve Requirements”: means with respect to any Interest Period,
the maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D on
eurocurrency liabilities (or against any other category of liabilities which
includes deposits by reference to which LIBOR is determined or against any
category of extensions of credit or other assets which includes loans by a non
United States office of a depository institution to United States residents or

 

-8-



--------------------------------------------------------------------------------

loans which charge interest at a rate determined by reference to such deposits)
during the Interest Period and which are applicable to member banks of the
Federal Reserve System with deposits exceeding one billion dollars, but without
benefit or credit of proration, exemptions or offsets that might otherwise be
available from time to time under Regulation D. The determination of the
Eurocurrency Reserve Requirements shall be based on the assumption that a Lender
funded 100% of the Loan in the interbank eurodollar market. In the event of any
change in the rate of such Eurocurrency Reserve Requirements under Regulation D
during the Interest Period, or any variation in such requirements based upon
amounts or kinds of assets or liabilities, or other factors, including, without
limitation, the imposition of Eurocurrency Reserve Requirements, or differing
Eurocurrency Reserve Requirements, on one or more but not all of the holders of
the Loan or any participation therein, the Administrative Agent may use any
reasonable averaging and/or attribution methods which it deems appropriate and
practical for determining the rate of such Eurocurrency Reserve Requirements
which shall be used in the computation of the Eurocurrency Reserve Requirements.
The Administrative Agent’s computation of same shall be final absent manifest
error.

“Eurodollar Loans”: Loans to which the applicable rate of interest is based upon
the Eurodollar Rate.

“Eurodollar Margin”: with respect to Loans that are Eurodollar Loans, a
percentage, per annum, equal to 1.65%.

“Eurodollar Rate”: for any Eurodollar Loan, with respect to each Interest Period
the (a) quotient of (i) LIBOR applicable to the Interest Period divided by
(ii) a percentage equal to 100% minus the Eurocurrency Reserve Requirement
applicable to the Interest Period, plus (b) the Eurodollar Margin.

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Taxes”: as defined in Section 3.10(f).

“Existing Credit Facility”: as defined in the recitals to this Agreement.

“Extraordinary Receipt”: any cash received by or paid to or for the account of
any Person (other than in the ordinary course of business) in respect of tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
Recovery Events, proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings and proceeds from reinsurance
received in the ordinary course of business), indemnity payments, purchase price
adjustments received in connection with any purchase agreement (or other similar
agreement) and payments in respect of judgments or settlements of claims,
litigation or proceedings; provided that Extraordinary Receipts shall not
include (i) cash receipts received from proceeds of indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against or loss by such Person
and promptly applied to pay (or to reimburse such Person for its prior payment
of) such claim or loss and the costs and expenses of such Person with respect
thereto so long as such application is commenced prior to or within 90 days
after the receipt of such proceeds, awards or payments and that any such third
party being so reimbursed shall not be a Loan Party or a Subsidiary or Affiliate
of a Loan Party, (ii) rents paid in advance under a Tower Lease or (iii) 40% of
escrowed amounts or holdback amounts received in connection with any
Acquisition.

 

-9-



--------------------------------------------------------------------------------

“FAA”: the Federal Aviation Administration of the United States, or any
governmental agency succeeding to the function thereof.

“FCC”: the Federal Communications Commission of the United States, or any
governmental agency succeeding to the functions thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Financeability Requirements”: as to any Tower Property, (i) delivery of each of
the following items (in form and substance reasonably satisfactory to the
Collateral Agent) to the Collateral Agent:

(A) with respect to any Tower Property included in the “Closing Date Portfolio”
(as defined in the Existing Credit Facility), a Master Assignment of Memorandum
of Leases applicable to such Tower Property, duly executed and delivered by a
duly authorized officer of Optasite, and properly submitted for recording at the
applicable filing office in the appropriate jurisdiction;

(B) a Deed of Trust for such Tower Property, duly executed and delivered by a
duly authorized officer of the Borrower, and properly submitted for recording at
the applicable filing office in the appropriate jurisdiction;

(C) Estoppel and Attornment Language with respect to any such Tower Property
that is subject to one or more Ground Leases, except to the extent that the
protections afforded thereby are provided under each such Ground Lease;

(D) an Environmental Indemnity Agreement pertaining to such Tower Property, the
representations and warranties of which are true and correct and the covenants
of which the Borrower is in compliance;

(E) a Title Policy (or a marked, signed and re-dated commitment to issue such
Title Policy) insuring the Lien of the Deed of Trust encumbering such Tower
Property;

(F) a Survey unless the general survey exception in the Title Policy for such
Tower Property is eliminated without a Survey;

(G) valid certificates of insurance indicating that the requirements for the
policies required under the Loan Documents have been satisfied and apply to such
Tower Property (which may be satisfied by delivery of a certificate of insurance
applicable to such Tower Property), and evidence of the payment of all premiums
payable for the existing policy period by including such premium on the closing
statement for such Tower Property;

(H) an opinion of counsel to the Loan Parties substantially in the form of
Exhibit D hereto or otherwise in form and substance reasonably satisfactory to
the Collateral Agent, from counsel admitted to practice under the laws of the
state in which such Tower Property is located; provided, that this requirement
shall be satisfied by delivery of the same in connection with another Tower
Property in the same state;

 

-10-



--------------------------------------------------------------------------------

(I) title insurance or other evidence satisfactory to the Collateral Agent that
at the time of the Acquisition thereof there shall be no delinquent real estate
and personal property taxes, assessments, water rates or sewer rents, levied or
assessed or imposed against such Tower Property, or part thereof, or any
interest and penalties thereon;

(J) payment of all recording charges, filing fees, taxes or other expenses
(including, without limitation, mortgage and intangibles taxes and documentary
stamp taxes) payable in connection the Deed of Trust for such Tower Property;
and

(K) such other and further information in connection with such Tower Property as
the Collateral Agent may reasonably request; and

(ii) with respect to which each of the following shall be true:

(A) the Improvements on such Tower Property and the use thereof comply with all
applicable zoning, subdivision and land use laws (including Historical
Preservation Laws), regulations and ordinances;

(B) such Tower Property and its use comply in all material respects with all
applicable zoning, subdivision and building laws and regulations, and all
permits, licenses and certificates for the lawful use, occupancy and operation
of each component of each of the Improvements on such Towers in the manner in
which it is currently being used, occupied and operated have been obtained and
are current and in full force and effect;

(C) if such Tower Property is an Owned Property, such Tower Property constitutes
a separate tax lot;

(D) there is no material patent structural or other material defect or
deficiency in the Improvements on such Tower Property;

(E) all necessary utilities are fully connected to the Improvements on such
Tower Property and are fully operational, are sufficient to meet the reasonable
needs of such Improvements, and no other utility facilities or repairs are
necessary to meet the reasonable needs of each of such Improvements as now used
or presently contemplated;

(F) none of the Improvements create encroachments over, across or upon the
boundary lines of such Tower Property, rights of way or easements of such Tower
Property and no building or other improvements on adjoining land create such an
encroachment;

(G) the Borrower has legal access rights to such Mortgaged Property; and

(H) each of the representations and warranties set forth in Section 4.28 and
Section 4.29 are true and correct as applied to such Tower Property (without
giving effect to any exceptions for non-conforming Towers).

“Financeable Tower Property”: a Tower Property with respect to which the
Borrower has satisfied all of the Financeability Requirements.

 

-11-



--------------------------------------------------------------------------------

“Financial Statements”: statements of operations and members’/shareholder’s
equity, cash flows and balance sheets.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fitch”: Fitch, Inc.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time, consistently applied.

“Governing Documents”: (i) with respect to any corporation, the certificate or
articles of incorporation and the bylaws; (ii) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (iii) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Ground Lease”: those certain leases for real property or rooftops entered into
or acquired by the Borrower for the lease of real property (including rooftops)
which constitute a Tower or upon which is located a Tower (or which will
constitute a Tower or upon which will be located a Tower) for the purpose of
maintaining Tenant Leases (including, without limitation, all amendments,
modifications, consents, estoppels and/or attornment agreements related
thereto).

“Ground Leased Properties”: the Towers that are subject to a Ground Lease.

“Ground Lessee”: with respect to any Ground Lease, the Borrower in its capacity
as the tenant under such Ground Lease.

“Ground Lessors”: the landlords under the Ground Leases.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation or a separate obligation by another Person
(including, without limitation, any bank under any letter of credit) that
guarantees or in effect guarantees, any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary

 

-12-



--------------------------------------------------------------------------------

obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made, and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Historical Preservation Laws”: the National Historic Preservation Act of 1966
and each historic preservation program of any State under and in conjunction
with the National Historic Preservation Act of 1966 and any similar foreign,
Federal, tribal, state, local or municipal laws, rules or regulations, orders,
statutes, ordinances, codes, decrees, requirements of any Governmental Authority
or other Requirements of Law (including common law).

“Improvements”: all buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements of every kind
and nature now or hereafter located on any Tower Property.

“Indebtedness”: of any Person at any date, without duplication, (a) all Debt for
Borrowed Money of such Person, (b) any other indebtedness of such Person which
is evidenced by a note, bond, debenture or similar instrument, (c) all
liabilities referred to in clauses (b) and (d) of this definition secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof, and (d) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (c) above. The amount
of any Indebtedness under clause (c) shall be equal to the lesser of (i) the
stated amount of the relevant obligations, and (ii) the fair market value of the
property subject to the relevant Lien. For the avoidance of doubt,
“Indebtedness” shall not include trade accounts payable and accrued expenses
which are incurred in the ordinary course of business and are not more than 90
days past due.

“Indemnified Liabilities”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Insurance Policies”: has the meaning set forth in Section 6.5.

“Intellectual Property”: as defined in Section 4.9.

“Interest Payment Date”: fifth (5th) calendar day of each calendar month during
the term of the Credit Agreement, and if such day is not a Business Day, then
the Business Day immediately preceding such day, commencing on September 5,
2007, and continuing to and including the Maturity Date.

“Interest Period”: (a) for the first interest period hereunder, the period
commencing on August 9, 2007 and ending on August 14, 2007 and (b) for each
interest period thereafter commencing

 

-13-



--------------------------------------------------------------------------------

August 15, 2007, the period commencing on the fifteenth (15th) day of each
calendar month and ending on (and including) the fourteenth (14th) day of the
following calendar month. Each Interest Period as set forth in clause (b) above
shall be a full month and shall not be shortened by reason of any payment of the
Loan prior to the expiration of such Interest Period.

“Interest Rate Cap”: one or more interest rate caps (together with the schedules
relating thereto) in form and substance reasonably satisfactory to
Administrative Agent, with a confirmation from the Counterparty substantially in
the form attached hereto as Exhibit Q-1, or, if such interest rate cap is
provided by Morgan Stanley Capital Services Inc. or an Affiliate thereof,
substantially in the form attached hereto as Exhibit Q-2, between Borrower and,
subject to Section 6.11, a Qualified Counterparty, and all amendments,
restatements, replacements, supplements and modifications thereto.

“Intervening Trust Vehicle”: with respect to any Securitization Vehicle which is
a CDO, a trust vehicle or entity which holds the Loans as collateral securing
(in whole or in part) any obligation or security held by such Securitization
Vehicle as collateral for the CDO.

“Investment Company Act”: as defined in Section 4.14.

“Investment Grade”: with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is “BBB-” or higher
by S&P and “Baa3” or higher by Moody’s.

“Knowledge”: whenever in this Agreement or any of the Loan Documents, or in any
document or certificate executed on behalf of any Loan Party pursuant to this
Agreement or any of the Loan Documents, reference is made to the knowledge of
the Borrower or any other Loan Party (whether by use of the words “knowledge” or
“known”, or other words of similar meaning, and whether or not the same are
capitalized), such shall be deemed to refer to the knowledge (without
independent investigation unless otherwise specified) (i) of the individuals who
have significant responsibility for any policy making, major decisions or
financial affairs of the applicable entity; and (ii) also to the knowledge of
the person signing such document or certificate.

“Lease”: any lease, tenancy, license, easement, assignment and/or other rental
or occupancy agreement or other agreement or arrangement (including, without
limitation, any and all guarantees of any of the foregoing) heretofore or
hereafter entered into providing for the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Tower Properties or any portion thereof,
including any extensions, renewals, modifications or amendments thereof.

“Leased Property”: all real property that is leased or occupied pursuant to an
Easement by the Borrower, in each case, together with all fixtures and
appurtenances thereon.

“Lenders”: the initial Lenders and any other lender that becomes a party hereto
pursuant to Section 10.6.

“LIBOR”: with respect to each Interest Period, the rate (expressed as a
percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one month period, that appears
on Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London time,
on the related Determination Date. If such rate does not appear on Telerate Page
3750 as of 11:00 a.m., London time, on such Determination Date, LIBOR shall be
the arithmetic mean of the offered rates (expressed as a percentage per annum)
for deposits in U.S. dollars for a one month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen

 

-14-



--------------------------------------------------------------------------------

Libor Page as of 11:00 a.m., London time, on such Determination Date, the
Administrative Agent shall request the principal London Office of any four major
reference banks in the London interbank market selected by the Administrative
Agent to provide such bank’s offered quotation (expressed as a percentage per
annum) to prime banks in the London interbank market for deposits in U.S.
dollars for a one month period as of 11:00 a.m., London time, on such
Determination Date for the then outstanding principal amount of the Loan. If at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations. If fewer than two such quotations are so provided, the
Administrative Agent shall request any three major banks in New York City
selected by the Administrative Agent to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for the then outstanding principal amount of the
Loan. If at least two such rates are so provided, LIBOR shall be the arithmetic
mean of such rates. LIBOR shall be determined by the Administrative Agent or its
agent and at Borrower’s request, the Administrative Agent shall provide Borrower
with the basis for its determination.

“License”: with respect to any Person, any license, permit, consent, certificate
of need, authorization, certification, accreditation, franchise, approval, or
grant of rights by, or any filing or registration with, any Governmental
Authority or third Person (including without limitation the FCC and the FAA)
necessary for such Person to own, build, maintain or operate its business or
property.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Synthetic Lease or Financing
Lease having substantially the same economic effect as any of the foregoing),
and the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in respect of any of the foregoing.

“Liquidated Tower Replacement Account”: as defined in Section 3.4(b).

“Loan”: as defined in Section 2.1(a).

“Loan Documents”: this Agreement, the Notes, the SBAC Limited Guarantee, the
SBAC Full-Recourse Guarantee, the Parent Non-recourse Guarantee, the
Reaffirmation of Parent Non-recourse Guarantee, the Security Documents, the
Environmental Indemnity Agreement, and any and all documents executed and
delivered in connection with said documents, as any of such documents may be
amended, restated or otherwise modified.

“Loan Parties”: the Borrower, SBAC, the Parent and Optasite.

“Managed Properties”: the Towers that are subject to a Site Management
Agreement.

“Material Adverse Effect”: (A) a material adverse effect (which may include
economic or political events) upon the business, operations or condition
(financial or otherwise) of the Borrower and the other Loan Parties (taken as a
whole), or (B) the material impairment of the ability of any of the Borrower and
the other Loan Parties (taken as a whole) to perform their obligations under the
Loan Documents (taken as a whole), or (C) the material impairment of the ability
of Agents or the Lenders to enforce or collect the Obligations as such
Obligations become due, or (D) a material adverse effect on the use, value or
operation of the Towers, taken as a whole, as Collateral for the Loans,
provided, however, that if five percent (5%) or more of the Tower Cash Flow
derived from the Towers taken as a whole is materially and adversely affected,
then a Material Adverse Effect shall be deemed to exist.

 

-15-



--------------------------------------------------------------------------------

“Material Agreement”: the Site Management Agreements and any Tenant Lease or
other contract or agreement, or series of related agreements, by the Borrower
relating to the ownership, management, development, use, operation, leasing,
maintenance, repair or improvement of the Towers under which the Borrower
receives in compensation, or is required to pay, more than $250,000 per annum,
other than any agreement which is terminable by the Borrower on not more than
sixty (60) days prior written notice without any fee or penalty.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under, or
which form the basis of liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls and urea
formaldehyde insulation, medical waste, radioactive materials and
electromagnetic fields.

“Maturity Date”: November 1, 2010.

“Merger Transaction”: as defined in the Recitals.

“Mezzanine Borrower”: Optasite Mezzanine Borrower LLC, a Delaware limited
liability company.

“Mezzanine Borrower Credit Agreement”: that certain Credit Agreement, dated as
of August 9, 2007, by and among the Mezzanine Borrower, the lenders from time to
time party thereto and the Administrative Agent, as amended through the date
hereof.

“Mezzanine Borrower Credit Agreement Termination”: the occurrence of both of the
following: (i) the Mezzanine Borrower shall have prepaid in full all “Loans”
under (and as defined in) the Mezzanine Borrower Credit Agreement, together with
all amounts required to be paid in connection with such prepayment pursuant to
Section 3.3 of the Mezzanine Borrower Credit Agreement, including accrued and
estimated interest that remains unpaid, accrued and unpaid fees and expenses
(including unpaid legal expenses) and the applicable Prepayment Premium, and
(ii) the Mezzanine Borrower shall have terminated the “Commitment” under (and as
defined in) the Mezzanine Borrower Credit Agreement to be terminated in whole
pursuant to Section 3.3(b) thereof.

“Minimum Counterparty Rating”: shall mean (a) either a short term credit rating
from S&P (and if Fitch rates the entity, from Fitch) of at least “A-1” or a long
term credit rating from S&P (and if Fitch rates the entity, from Fitch) of at
least “A+” and (b) either (i) a long term credit rating from Moody’s of at least
“Aa3” or (ii) a long term credit rating from Moody’s of at least “A1” and a
short term credit rating from Moody’s of “P-1”.

“Moody’s”: Moody’s Investors Service, Inc.

“Morgan Stanley”: Morgan Stanley Asset Funding Inc., together with its
Affiliates and their respective successors and assigns.

“Mortgaged Property”: any Tower Property that is subject to a Deed of Trust.

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

“Net Cash Proceeds”: the gross cash proceeds received by the Borrower in
connection with or as a result of (a) any Asset Sale, (b) the issuance of any
Indebtedness, (c) any Recovery Event and

 

-16-



--------------------------------------------------------------------------------

(d) the receipt of any Extraordinary Receipts, minus with respect to each of the
foregoing (so long as each of the following are estimated in good faith by the
management of the Borrower) (i) taxes paid or reasonably estimated to be payable
with respect to such Asset Sale or Recovery Event (if any) in an amount equal to
the tax liability of Optasite or the Borrower in respect of such Asset Sale or
Recovery Event and any taxes payable by the direct and indirect holders of
Capital Stock of such Persons that are disregarded entities for federal income
tax purposes (taking into account all tax benefits of each of the parties and
computed, for individuals, at the Presumed Tax Rate), (ii) any attorneys’ fees,
accountants’ fees, investment banking fees, underwriting discounts and
commissions and reasonable and customary transaction costs and expenses payable
by the Borrower related to such transaction, (iii) Indebtedness secured by the
assets sold or otherwise subject to a Recovery Event that is required to be
repaid as a consequence of such sale, except Indebtedness that constitutes any
of the Obligations, and (iv) with respect to clause (a), the portion of such
cash proceeds reserved for post-closing adjustments and contingent liabilities,
including, without limitation, indemnification payments and purchase price
adjustments, which are held in a third-party escrow account or in a segregated
deposit account in which the Collateral Agent has a first priority perfect
security interest; provided that on the date all such post-closing adjustments
have been determined, the amount (if any) by which the reserved amount exceeds
the actual post-closing adjustments payable by the Borrower shall constitute Net
Cash Proceeds on such date.

“Non-Excluded Taxes”: as defined in Section 3.10(a).

“Non-Exempt Lender”: as defined in Section 3.10(f).

“Note”: as defined in Section 3.2(e).

“Notice of Borrowing”: as defined in Section 2.2.

“Obligations”: the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Loans, and all other obligations and liabilities of the
Loan Parties to the Agents and the Lenders, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, or out of or in connection with this Agreement, the
Notes, the SBAC Limited Guarantee, the SBAC Full Recourse Guarantee, the Parent
Non-recourse Guarantee, the Security Documents and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Agents and the Lenders that are required to be paid by a Loan Party
pursuant to the terms of the Loan Documents) or otherwise.

“Operative Date”: the date on which the conditions precedent set forth in
Section 5.2 shall have been satisfied or waived on or before the date one
hundred eighty (180) days after the Closing Date; provided, that with respect to
the condition precedent set forth in Section 5.2(j), either (i) the existence of
any “Known Defaults” (as such term is defined in that certain letter agreement
regarding knowledge of defaults between Morgan Stanley and SBAC dated as of the
Closing Date) as of the Closing Date, or (ii) the failure of any condition
precedent under Section 5.1 discovered after the Closing Date, in and of itself,
shall not constitute a failure of such condition solely for purposes of
determining whether the Operative Date has occurred (it being understood that
the existence of such Default or Event of Default shall nevertheless constitute
a failure of condition precedent under Section 5.2 of the Lenders’ obligation to
make a Loan on the Operative Date and shall constitute a Default or Event of
Default, as the case may be, for all other purposes of this Agreement, including
Section 8.1.

 

-17-



--------------------------------------------------------------------------------

“Optasite”: as defined in the Recitals.

“Optasite Holdco”: as defined in the Recitals.

“Oral Tenant Leases”: those Tenant Leases which are oral and not subject to any
written agreement.

“Other Taxes”: as defined in Section 3.10(b).

“Owned Property”: all real estate owned in fee by the Borrower, together with
any fixtures and appurtenances thereon.

“Parent”: Optasite Towers Holding LLC.

“Parent Non-recourse Guarantee”: the Non-recourse Guarantee dated as of
November 1, 2006 made by the Parent in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, substantially in the form of Exhibit F-2,
as amended, supplemented or otherwise modified through the date hereof,
reaffirmed pursuant to the Reaffirmation of Parent Non-recourse Guarantee, as
may be further amended, supplemented or otherwise modified from time to time.

“Participant”: as defined in Section 10.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Fund Manager”: any entity which is not subject to a bankruptcy
proceeding and (a) has been approved hereunder by the Rating Agencies as the
general partner, managing member or fund manager of a Permitted Investment Fund,
or (b) such entity (i) appears on Schedule 1.2 attached hereto, (ii) is a
Qualified Transferee, or (iii) is a nationally-recognized manager of investment
funds investing in debt or equity interests relating to commercial real estate,
which, in the case of any of the entities referred to in clause (a) or
(b) above, is investing through a fund which has committed capital of at least
$150,000,000.

“Permitted Investment Fund”: as set forth in the definition of Qualified
Transferee.

“Permitted Person”: as set forth in the definition of Qualified Transferee.

“Permitted Reinvestment Amount”: as defined in Section 3.4(b).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Per Tower Purchase Price”: with respect to any Tower, the allocable share of
the purchase price for the Acquisition in which such Tower was acquired,
determined based on such Tower’s relative share of cash flow generated by such
Towers.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

-18-



--------------------------------------------------------------------------------

“Pledge Agreement”: the Pledge Agreement dated as of November 1, 2006 made by
the Parent, the Borrower and any Person that becomes a party thereto pursuant to
Section 5(e) thereof in favor of the Collateral Agent, substantially in the form
of Exhibit G, as amended, supplemented or otherwise modified through the date
hereof, reaffirmed pursuant to the Reaffirmation of Pledge Guarantee, and as may
be further amended, supplemented or otherwise modified from time to time.

“Prepayment Cut-off Date”: the ninth (9th) calendar day of each calendar month
during the term of the Credit Agreement, and if such day is not a Business Day,
then the Business Day immediately preceding such day.

“Prescribed Laws”: collectively, (a) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. § 1701 et seq., and (d) all other Legal Requirements relating to
money laundering or terrorism.

“Presumed Tax Rate”: the highest effective marginal statutory combined U.S.
federal, state and local income tax rate prescribed for an individual residing
in New York City, taking into account (i) the deductibility of state and local
income taxes for U.S. federal income tax purposes and (ii) the character
(long-term or short-term capital gain, dividend income or other ordinary income)
of the applicable income.

“Properties”: as defined in Section 4.21(a).

“Qualified Counterparty”: Morgan Stanley Capital Services Inc. or any Affiliate
thereof, or a Counterparty reasonably acceptable to Lenders having a Minimum
Counterparty Rating.

“Qualified Transferee”: any one or more of the following:

(A) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person satisfies the
Eligibility Requirements;

(B) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person satisfies the Eligibility Requirements;

(C) an institution substantially similar to any of the entities described in
clauses (A), (B) or (F) that satisfies the Eligibility Requirements;

(D) any entity Controlled by, Controlling or under common Control with, any of
the entities described in clauses (A), (B), (C) above or (F) below;

(E) a Qualified Trustee (or in the case of a CDO, a single purpose bankruptcy
remote entity which contemporaneously pledges its interest in any Loans, or a
participation interest therein (or any portion thereof) to a Qualified Trustee)
in connection with (A) a securitization of, (B) the creation of collateralized
debt obligations (“CDO”) secured by, or (C) a financing through an

 

-19-



--------------------------------------------------------------------------------

“owner trust” of, any of the Loans (or any interest therein) (any of the
foregoing, a “Securitization Vehicle”), provided that (1) in the case of a
Securitization Vehicle that is not a CDO, the special servicer of such
Securitization Vehicle has a Required Special Servicer Rating (such entity, an
“Approved Servicer”) and such Approved Servicer is required to service and
administer such Loans (or any interest therein) in accordance with servicing
arrangements for the assets held by the Securitization Vehicle which require
that such Approved Servicer act in accordance with a servicing standard
notwithstanding any contrary direction or instruction from any other Person; or
(2) in the case of a Securitization Vehicle that is a CDO, the CDO Asset Manager
and, if applicable, each Intervening Trust Vehicle that is not administered and
managed by a Qualified Trustee or CDO Asset Manager which is a Qualified
Transferee, are each a Qualified Transferee under clauses (A), (B), (C), (D),
(F) or (I) of this definition;

(F) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (A), (B), (C), (D), (E) or (I) of
this definition, acts as the general partner, managing member or fund manager
and at least fifty percent (50%) of the equity interests in such investment fund
are owned, directly or indirectly, by one or more of the following: a Qualified
Transferee, an institutional “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Securities Exchange Act of 1934, as amended, provided that
such institutional “accredited investors” or “qualified institutional buyers”
that are used to satisfy the 50% test set forth above in this clause (F) satisfy
the financial tests in clause (i) of the definition of Eligibility Requirements
(a “Permitted Investment Fund”);

(G) any Person for which the Rating Agencies have issued a Rating Agency
Confirmation with respect to such transfer;

(H) any Qualified Transferee that is acting in an agency capacity for a
syndicate of lenders, provided that more than 50% of the committed loan amounts
or outstanding loan balance are owned by lenders in the syndicate that are
Qualified Transferees; or

(I) (1) Morgan Stanley or any Person that Controls, is Controlled by, or is
under common Control with Morgan Stanley, (2) an institutional investor in any
of the entities set forth in clause (1) above (provided that such institutional
investor meets the Eligibility Requirements) (each, a “Permitted Person”),
(3) any investment fund, limited liability company, limited partnership or
general partnership investing through a fund with committed capital of at least
$150,000,000 where the general partner, managing member or fund/collateral
manager is a Permitted Person or (4) any investment fund, limited liability
company, limited partnership, or general partnership investing through a fund
with committed capital of at least $150,000,000 where the general partner,
managing member, or fund/collateral manager is the same entity that is the
general partner, managing member or fund/collateral manager of a Permitted
Person.

For purposes of this definition only, “Control” means, when used with respect to
any specific Person, the ownership, directly or indirectly, in the aggregate of
more than fifty percent (50%) of the beneficial ownership interest of such
Person and the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ability to exercise voting power, by contract or otherwise;
provided, however, that with respect to Morgan Stanley, “Control” means the
ownership, directly or indirectly, in the aggregate of more than fifty percent
(50%) of the beneficial ownership interest of such Person.

“Qualified Trustee”: (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America,

 

-20-



--------------------------------------------------------------------------------

authorized under such laws to exercise corporate trust powers and to accept the
trust conferred, having a combined capital and surplus of at least $100,000,000
and subject to supervision or examination by federal or state authority, (ii) an
institution insured by the Federal Deposit Insurance Corporation or (iii) an
institution whose long-term senior unsecured debt is rated either of the then in
effect top two rating categories of S&P and either Fitch or Moody’s.

“Rating Agencies”: collectively, Moody’s, S&P and Fitch.

“Reaffirmation of Environmental Indemnity Agreement”: the Acknowledgment and
Reaffirmation of Environmental Indemnity Agreement dated as of the date hereof
made by the Borrower in favor of the Collateral Agent for the benefit of the
Agents and the Lenders, as the same may be amended, supplemented or otherwise
modified from time to time.

“Reaffirmation of Parent Non-recourse Guarantee”: the Acknowledgment and
Reaffirmation of Parent Non-recourse Guarantee dated as of the date hereof made
by the Parent in favor of the Collateral Agent for the benefit of the Agents and
the Lenders, as the same may be amended, supplemented or otherwise modified from
time to time.

“Reaffirmation of Pledge Agreement”: the Acknowledgment and Reaffirmation of
Pledge Agreement dated as of the date hereof made by the Parent and the Borrower
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
as the same may be amended, supplemented or otherwise modified from time to time

“Reaffirmation of Security Agreement”: the Acknowledgment and Reaffirmation of
Security Agreement dated as of the date hereof made by the Borrower in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, as the same
may be amended, supplemented or otherwise modified from time to time.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any Condemnation proceeding relating to any asset of
the Borrower.

“Register”: as defined in Section 3.2(c).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Rents”: as defined in the Deeds of Trust.

“Rent Roll”: individually, the rent roll for any Tower, and, collectively, the
rent rolls for all of the Towers, as updated on a monthly basis pursuant to
Section 6.2(b).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043 of ERISA or in
the regulations thereunder (excluding those events as to which the thirty day
notice period is waived).

“Required Lenders”: at any time, Lenders the Credit Exposure Percentages of
which aggregate more than 50%.

“Required Special Servicer Rating”: (i) a rating of at least “CSS3” in the case
of Fitch, (ii) in the case of S&P, on S&P’s Select Servicer List as a U.S.
Commercial Mortgage Special Servicer

 

-21-



--------------------------------------------------------------------------------

and (iii) in the case of Moody’s, such special servicer is acting as special
servicer in a commercial mortgage loan securitization that was rated by Moody’s
within the twelve (12) month period prior to the date of determination, and
Moody’s has not downgraded or withdrawn the then current rating on any class of
commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities as the reason therefor.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: as to defined in Section 6.2.

“Restricted Payments”: as defined in Section 7.6.

“SBAC”: as defined in the Recitals.

“SBAC Full Recourse Guarantee”: the Guarantee dated as of the date hereof made
by SBAC in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, substantially in the form of Exhibit F-3, as the same may be amended,
supplemented or otherwise modified from time to time.

“SBAC Limited Guarantee”: the Limited Guarantee dated as of the date hereof made
by SBAC in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, substantially in the form of Exhibit F-1, as the same may be amended,
supplemented or otherwise modified from time to time.

“SEC”: as defined in Section 6.1(a).

“Section 3.10 Certificate”: as defined in Section 3.10(f)(2).

“Securitization Vehicle”: as defined in the definition of Qualified Transferee.

“Security Agreement”: the Security Agreement dated as of November 1, 2006 made
by the Borrower and any Person that becomes a party thereto pursuant to
Section 18 thereof in favor of the Collateral Agent, substantially in the form
of Exhibit H, as amended, supplemented or otherwise modified through the date
hereof, reaffirmed pursuant to the Reaffirmation of Security Agreement, and as
may be further amended, supplemented or otherwise modified from time to time.

“Security Documents”: the collective reference to the Account Control
Agreements, the Pledge Agreement, the Reaffirmation of Pledge Agreement, the
Security Agreement, the Reaffirmation of Security Agreement, the Deeds of Trust
and all other security documents hereafter delivered to the Collateral Agent
granting a Lien on any asset or assets of any Person in favor of the Collateral
Agent for the benefit of the Agents and the Lenders to secure any of the
Obligations or to secure any guarantee of any such Obligations.

“Servicer”: shall mean one or more servicers of the Loans selected by the
Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Site Management Agreements”: those certain leases, management agreements, or
similar agreements pursuant to which the Borrower is authorized to sublease or
otherwise broker space on any Tower Properties.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

“Supplemental Financial Information”: with respect to the Borrower and
commencing on December 31, 2009, a comparison of budgeted expenses and the
actual expenses for the applicable quarter.

“Survey”: as to any Tower Property, a current survey of such Tower Property,
certified to the Title Company and the Collateral Agent and its successors and
assigns, prepared by a professional land surveyor licensed in the state in which
the Tower Property is located, which contains (i) a legal description of the
real property on which such Tower Property is situated that matches the legal
description contained in the Title Policy relating to such Tower Property, and
(ii) a certification of whether the surveyed property is located in a flood
hazard area.

“Synthetic Lease”: any lease entered into in connection with the lease or
acquisition of fixed assets which is treated under GAAP as an operating lease
but for tax purposes as a capital lease.

“Taxes”: as defined in Section 3.10(a).

“Tenant Leases”: each Lease of space by the Borrower on any Tower.

“Threshold Amount”: the lesser of $5,000,000 and 1% of total assets of the
Borrower as reflected in its most recent balance sheet delivered to the
Administrative Agent pursuant to Section 6.1.

“Title Company”: collectively, First American Title Insurance Company, Stewart
Title Guaranty Company, or other nationally recognized title company or other
title company reasonably acceptable to the Collateral Agent.

“Title Policy”: an ALTA mortgagee policy of title insurance pertaining to a Deed
of Trust on any Tower Property issued by the Title Company to the Collateral
Agent, to the extent that such policy (1) provides coverage in an amount at
least equal to one hundred percent (100%) of the Per Tower Purchase Price of the
Mortgaged Property, (2) insures the Collateral Agent that such Deed of Trust
creates a valid first priority lien on the Tower Property encumbered thereby,
free and clear of all exceptions from coverage other than Liens permitted with
respect thereto pursuant to Section 7.2 and standard exceptions and exclusions
from coverage (as modified by the terms of any endorsements), (3) contains the
endorsements set forth in Exhibit J to the extent available in the applicable
jurisdiction, and (4) names the Collateral Agent and its successors and assigns
as the insured).

 

-23-



--------------------------------------------------------------------------------

“Tower”: (i) any wireless communications towers owned, leased or managed by the
Borrower (or represented by the Borrower to the Administrative Agent to be
owned, leased or managed by the Borrower), including any rooftop or other sites
owned, leased or managed by the Borrower, together with any real estate interest
(including any fee simple interest, leasehold interest or easement interest),
fixtures and appurtenances that accompany the towers, rooftops or other sites.

“Tower Cash Flow”: at any time with respect to any Tower, an amount equal to
(i) the aggregate annualized amount of the rent then payable by all lessees
under Leases with respect to such Tower, or, if such Tower is a Managed
Property, the revenue received by the Borrower under the Site Management
Agreement for such Tower (net of any payments required to be remitted by the
Borrower to the owner or lessor of such Tower), less (ii) the sum, without
duplication, of (a) the aggregate annualized current insurance expense, real
estate and property taxes, ground lease payments (if any), tower monitoring
expenses, and amounts payable to a third party owner under any Site Management
Agreement (if applicable) with respect to such Tower; and (b) the amount of the
trailing twelve-month expenses in respect of such Tower for direct maintenance
expenses, utilities, licensing and permitting, subject to the applicable Tower
Cash Flow Adjustments (as defined below). For purposes of this definition, the
“Tower Cash Flow Adjustments” shall mean the following:

(a) for purposes of clause (ii)(a) of this definition, the amount of current
expenses, taxes and other payments described therein with respect to any Tower
for the first three months after its Acquisition, shall be estimated in
accordance with the methodology set forth in Exhibit E and, at any time
thereafter, shall be calculated based on the actual amount of such expenses,
taxes and other payments with respect to such Tower;

(b) for purposes of clause (ii)(b):

(i) the calculation of expenses with respect to any Tower for the first three
months of its Acquisition shall be estimated based on information from the
seller of such Tower pursuant to the pre-acquisition due diligence process of
the Loan Parties (such estimate to be reasonably satisfactory to the
Administrative Agent), and

(ii) the calculation of expenses with respect to any Tower after the first three
months of its Acquisition shall be the actual amount of such other expenses for
such Tower, annualized by multiplying the amount of such expenses with respect
to such Tower incurred from the period commencing on the date of its Acquisition
through the last day of the most recently completed month by a fraction, the
numerator of which is twelve (12) and the denominator of which is the number of
calendar months completed since the date of its Acquisition.

“Tower Documentation”: means in relation to any Tower:

(i) a copy of the purchase agreement and any other transfer document that, upon
the effectiveness thereof, will effect the transfer of such Tower to the
Borrower, together with a copy of the Borrower’s title commitment, in form and
substance reasonably satisfactory to the Administrative Agent, insuring the
interest of the Borrower in such Tower purportedly conveyed by such transfer
documentation;

(ii) copies of all leases and any Ground Leases providing for the use of the
Tower Property related to such Tower, certified, to the knowledge of the
Borrower as being true and correct;

 

-24-



--------------------------------------------------------------------------------

(iii) if the Tower Property related to such Tower is an Owned Property, title
insurance or other evidence satisfactory to the Collateral Agent that such Tower
Property constitutes a separate tax lot;

(iv) a copy of any engineering reports obtained by the Borrower with respect to
the Tower Property related to such Tower;

(v) a copy of a zoning report from a zoning consultant or attorney reasonably
satisfactory to the Administrative Agent for the Tower Property related to such
Tower (in form reasonably satisfactory to the Administrative Agent) or such
other evidence reasonably satisfactory in form and substance to the Collateral
Agent (including without limitation a zoning endorsement in the Borrower’s title
policy applicable to such property or a letter from the relevant municipality
indicating that it has no zoning or other land or ordinances), in each case,
indicating whether such Tower Property and its use comply with all applicable
zoning, subdivision and building laws and regulations; and

(vi) copies of all recorded contracts and agreements, all material unrecorded
contracts and agreements of which the Borrower has knowledge including all
Tenant Leases and the Rent Roll, in each case, relating to the leasing and
operation of such Tower Property and all amendments thereto.

“Tower Property”: any fee interest, leasehold interest or easement interest in
any real property that supports a Tower.

“Tower Operator”: any Person whose primary business is the ownership, operation
or other control of wireless communications towers or whose primary business is
the ownership of real property interests related to wireless communications
towers.

“Tower Substitution Conditions”: with respect to any Tower being acquired to
replace an existing Tower with the Net Cash Proceeds of an Asset Sale or
Recovery Event related to such existing Tower:

(a) the percentage of Tower Cash Flow for the replacement Tower generated from
Tenant Leases with any Investment Grade counterparties or with any other
counterparties in respect of PCS or any other type of broadband transmission
shall be at least 90%;

(b) if the replacement Tower is subject to a Ground Lease, such Ground Lease has
a term (including all available extensions) of not less than fifteen (15) years
after the date of its Acquisition;

(c) the weighted average remaining term of the Tenant Leases for the replacement
Tower is equal to or longer than the weighted average remaining term of the
Tenant Leases on the replaced Tower; and

(d) the Borrower shall have delivered Tower Documentation for such Tower
described in clause (a) of the definition thereof no later than five Business
Days prior to the Acquisition thereof.

“Transferee”: as defined in Section 10.6(e).

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

-25-



--------------------------------------------------------------------------------

“United States”: as defined in Section 3.10(f).

“United States person”: as defined in Section 3.10(f).

“Unused Commitment”: as to any Lender, the Commitment of such Lender minus the
amount of Loans made by such Lender.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.

(b) As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2

AMOUNT AND TERMS OF LOAN COMMITMENTS

Section 2.1 Loan Commitments.

(a) Subject to the terms and conditions hereof (including, without limitation,
the satisfaction of the conditions precedent set forth in Section 5.1), each
Lender agrees to make loans (together with all “Loans” under and as defined in
the Existing Credit Facility, the “Loans”) to the Borrower on the Operative Date
up to an aggregate principal amount not to exceed its respective Unused
Commitment. The aggregate amount of Loans made on the Operative Date shall not
exceed the Aggregate Unused Commitment. Amounts prepaid or repaid on the Loans
may not be reborrowed.

(b) The Loans shall be Eurodollar Loans unless and until the Administrative
Agent notifies the Borrower that it is converting, pursuant to Section 3.6 or
Section 3.8, the Eurodollar Loans to Base Rate Loans.

Section 2.2 Procedure for Borrowing.

(a) The Borrower may borrow Loans on the Operative Date by giving the
Administrative Agent irrevocable notice substantially in the form of Annex I (a
“Notice of Borrowing”) (which notice must be received by the Administrative
Agent prior to 11:00 a.m., New York City time, two Business Days prior to the
requested Borrowing Date), specifying:

(i) the amount to be borrowed;

 

-26-



--------------------------------------------------------------------------------

(ii) the requested Borrowing Date; and

(iii) wire instructions for any parties which will receive the proceeds of the
Loans.

(b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender thereof (which notification may be by email
transmission at the email addresses set forth in Schedule 1.0). Not later than
11:00 a.m. New York City time on the Borrowing Date specified in such Notice of
Borrowing, each Lender shall transfer to the Administrative Agent by wire at its
account specified in Schedule 1.0 the amount of such Lender’s pro rata share of
the Loans requested pursuant to such Notice of Borrowing (subject to the Dollar
limitations set forth in Section 2.1(a)) in immediately available funds.

(c) Subject to the satisfaction of the requirements of Section 2.1 and 2.2 and
the conditions precedent set forth in Section 5.1, the Administrative Agent
shall not later than 2:00 p.m. New York City time (provided that there are not
more than three such wires) on the Borrowing Date specified in such Notice of
Borrowing wire directly by wire transfer to the accounts specified in such
Notice of Borrowing in like funds as received by the Administrative Agent.

Section 2.3 Breakage.

The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any actual loss or expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, Conversion
into, or Continuation of, Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement, or
(c) the making of a prepayment of Eurodollar Loans on a day which is not the
last day of an Interest Period with respect thereto. This covenant shall survive
the termination of this Agreement and the payment of Loans and all other amounts
payable hereunder.

SECTION 3

GENERAL PROVISIONS APPLICABLE TO LOANS

Section 3.1 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate.

(c) If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon or (iii) any other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), the
principal of all overdue Loans and any such overdue interest or other amount
shall bear interest at a rate per annum which is the rate that would otherwise
be applicable to the Loans pursuant to the foregoing provisions of this
Section 3.1 plus three percent (3%), in each case from the date of such
nonpayment until such overdue principal, interest or other amount is paid in
full (as well after as before judgment).

(d) Interest shall be payable on each Interest Payment Date; provided that
interest accruing pursuant to paragraph (c) of this Section 3.1 shall be payable
from time to time on demand. Interest on the outstanding principal balance of
the Loans existing on the commencement of an Interest

 

-27-



--------------------------------------------------------------------------------

Period shall accrue for the entire Interest Period and shall be owed by Borrower
for the entire Interest Period regardless of whether any principal portion of
the Loan is repaid prior to the expiration of such Interest Period.

Section 3.2 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Lender (i) on each Interest Payment
Date, commencing on November 1, 2008 until the Maturity Date, the Amortization
Amount, and (ii) on the Maturity Date, the unpaid principal amount of the Loans
(including, without limitation, all interest that would accrue on the
outstanding principal balance of the Loans through the end of the Interest
Period during which the Maturity Date occurs (even if such period extends beyond
the Maturity Date)). The Administrative Agent shall distribute such payments to
the Lenders promptly upon receipt in like funds as received.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain a register (the “Register”) as agent
for the Borrower in which shall be recorded (i) the name and address of each
Lender (including any Assignee, successor and participants), (ii) the amount of
each Loan made to such Lender hereunder and any Note evidencing such Loan and
the Type thereof, (iii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder,
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrower, and (v) each assignment and participation of any Loan or the
Commitment.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.2(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of the Administrative Agent to maintain the Register or any Lender to
maintain such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement. Any
assignment or transfer by any Lender of its rights and obligations under this
Agreement pursuant to and in accordance with Section 10.6 that is not recorded
in accordance with this Section 3.2 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit K, with appropriate insertions as to date and principal amount
(a “Note”). Any such Note may, at the request of any Lender, be in registered
form, or any existing Note or Notes may be consolidated, amended and/or amended
and restated to be in registered form.

Section 3.3 Optional Prepayments.

(a) Except as otherwise provided herein, Borrower shall have the right to prepay
the Loans in whole or in part provided that Borrower complies with all
requirements for any such prepayment set forth herein. Borrower may at any time
and from time to time prepay the Loans in whole or in part, without premium or
penalty, upon irrevocable notice to the Administrative Agent (in the form of
Annex

 

-28-



--------------------------------------------------------------------------------

II) prior to 12:00 noon, New York City time, at least one Business Day prior
thereto, specifying the date of such prepayment; provided that the Loans may not
be partially prepaid by more than an amount such that the aggregate principal
amount of the Loans after giving effect to such prepayment would be less than
$40,000,000. Any prepayment of a Loan shall be in a principal amount of at least
$1,000,000 or an integral multiple of $500,000 in excess thereof; provided, that
(i) subject to subsections (ii) and (iii) below, in connection with such
prepayment the Borrower shall pay to Administrative Agent, simultaneously with
such prepayment, all interest on the principal balance of the Loans then being
prepaid which would have accrued through the end of the Interest Period then in
effect notwithstanding that such Interest Period extends beyond the Interest
Payment Date and/or such date of prepayment; (ii) if such prepayment is made
during the period commencing on the first calendar day immediately following a
Prepayment Cut-off Date to, but not including, the Determination Date in such
calendar month, such payment shall be accompanied by a payment of interest on
the amount of principal being prepaid that Administrative Agent determines would
be payable by Borrower if such prepayment had been made on or after such
Determination Date but prior to the succeeding Interest Payment Date calculated
using a per annum interest rate equal to 7.25% plus the Eurodollar Margin (such
amount, the “Estimated Interest Payment”); if the Estimated Interest Payment
paid by Borrower to Administrative Agent (x) exceeds the amount that otherwise
would have been payable by Borrower if the final interest payment amount was
calculated based on the interest rate determined on the applicable Determination
Date (the “Actual Required Payment”), Administrative Agent shall refund to
Borrower an amount equal to the Estimated Interest Payment minus the Actual
Required Payment or (y) is less than the Actual Required Payment, Borrower
shall, promptly upon demand by Administrative Agent, pay to Administrative an
amount equal to the Actual Required Payment minus the Estimated Interest
Payment; and (iii) if such prepayment is made on a date on or after the
Determination Date in such calendar month and prior to the first day of the
Interest Period that commences in such calendar month, the Borrower shall also
pay to the Administrative Agent in connection with such prepayment all interest
on the principal balance of the Loans then being prepaid which would have
accrued through the end of the next succeeding Interest Period. Any prepayment
received by the Administrative Agent on a date other than an Interest Payment
Date shall be held by the Administrative Agent as collateral security for the
Loans and shall be applied to the Obligations on the next Interest Payment Date.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Lender thereof. If any such notice is given, the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement shall be due
and payable on the date specified therein. Any such voluntary prepayment shall
be applied as specified in Section 3.7. In addition, the amount of the
Commitment shall be permanently reduced in the same amount of any prepayment of
the outstanding principal amount of the Loans. For the avoidance of doubt,
Borrower’s reduction of the Commitment from time to time pursuant to
Section 3.3(b) shall not be deemed to be a prepayment.

(b) The Borrower may at any time and from time to time terminate in whole or
permanently reduce in part any unused portion of the Commitments upon
irrevocable notice to the Administrative Agent prior to 12:00 noon, New York
City time, at least one (1) Business Day prior thereto; provided that any such
partial reduction in the Commitments shall be in a principal amount of at least
$1,000,000 or an integral multiple of $500,000 in excess thereof. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each Lender
thereof.

Section 3.4 Mandatory Prepayments.

(a) If on any date the Borrower shall receive Net Cash Proceeds from (i) any
incurrence of Indebtedness by the Borrower, other than Indebtedness permitted
pursuant to Section 7.1, or (ii) any Extraordinary Receipts, then such Net Cash
Proceeds shall be applied on the third Business Day following receipt of such
Net Cash Proceeds (or in the case of clause (ii), following receipt of Net Cash
Proceeds from any individual event or series of events in an aggregate amount of
$100,000) toward the prepayment of the Loans.

 

-29-



--------------------------------------------------------------------------------

(b) If on any date the Borrower shall receive Net Cash Proceeds from any Asset
Sale, the Borrower shall prepay the Loans on such date in an amount equal to
(i) at any time other than when an Event of Default has occurred and is
continuing, the greater of (A) the amount of such Net Cash Proceeds, and (B) if
the Asset Sale is a sale, lease or other disposition of a Tower, one hundred
twenty-five percent (125%) of the Allocated Loan Amount for such Tower (such
greater amount, the “Asset Sale Prepayment Amount”), or (ii) at any time when an
Event of Default has occurred and is continuing, the greater of (A) one hundred
percent (100%) of such Net Cash Proceeds and (B) if the Asset Sale is a sale,
lease or other disposition of a Tower, one hundred twenty-five percent (125%) of
the Allocated Loan Amount for such Tower. For purposes of this paragraph,
“Allocated Loan Amount” at any time with respect to any Tower, is an amount
equal to the unpaid principal amount of the Loans at such time multiplied by a
fraction, the numerator of which is the Tower Cash Flow of such Tower at such
time and, the denominator of which is the Aggregate Tower Cash Flow at such
time. Notwithstanding the foregoing, during each calendar year, a portion of the
Asset Sale Prepayment Amounts otherwise required to be applied to the prepayment
of Loans and/or the permanent reduction of the Commitments pursuant to this
Section 3.4(b), in an aggregate amount not to exceed the Permitted Reinvestment
Amount for such calendar year, shall not require such a mandatory prepayment
and/or permanent reduction (it being understood that amounts not so used shall
be required to prepay the Loans in accordance with this Section 3.4(b)),
provided that (1) the Borrower delivers a notice no later than two (2) Business
Days prior to the closing of the relevant Asset Sale, that the Asset Sale
Prepayment Amounts associated with such Asset Sale will be deposited into a
third-party escrow account or in a segregated deposit account in which the
Collateral Agent has a first priority perfect security interest which is subject
to an Account Control Agreement (the “Liquidated Tower Replacement Account”),
and within six (6) months, the Asset Sale Prepayment Amounts will be used by the
Borrower to acquire Towers, (2) the Towers to be acquired satisfy the Tower
Substitution Conditions, and (3) the Debt Service Coverage Ratio following the
reinvestment in the acquired Tower is not less than the Debt Service Coverage
Ratio immediately prior to the sale of the disposed Tower on a pro forma basis.
As used herein, the “Permitted Reinvestment Amount” for any calendar year equals
three percent (3%) of the aggregate principal amount of the Loans outstanding at
any time of determination during such calendar year. Funds deposited in the
Liquidated Tower Replacement Account may be released therefrom to be used to
acquire Towers, provided that the foregoing conditions are satisfied. For the
avoidance of doubt, the Borrower shall not be required to make a prepayment
under this Section 3.4(b) in relation to any transfer of any Towers under
construction required to be transferred to an Affiliate of SBAC pursuant to
Section 6.12 or the assignment to SBAC or any Affiliate of SBAC of the
Borrower’s rights to purchase any Towers arising under a purchase agreement
entered into prior to the Operative Date which has not closed and with respect
to which the seller party is not in breach.

(c) If on any date the Borrower shall receive Net Cash Proceeds from any
Recovery Event, one hundred percent (100%) of such Net Cash Proceeds, minus
(i) the Agents’ reasonable costs incurred in connection with the recovery
thereof, and (ii) the costs incurred by the Borrower in connection with a
restoration of the applicable Tower Property, if applicable, made in accordance
with this Agreement, if applicable, shall be applied on such date toward the
prepayment of the Loans; provided that the Borrower may apply such Net Cash
Proceeds to the restoration or replacement of the affected Tower if (i) no Event
of Default then exists, (ii) with respect to any Tower acquired with such Net
Cash Proceeds to replace such affected Tower, the Tower Substitution Conditions
have been satisfied, and (iii) with respect to any Tower to be restored with
such Net Cash Proceeds, the Borrower in good faith believes that the restoration
of such affected Tower will be completed not later than three (3) months prior
to the Maturity Date, and the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying that each of
such conditions to reinvestment have been satisfied.

 

-30-



--------------------------------------------------------------------------------

(d) On each date on which the Borrower makes a prepayment under this
Section 3.4, Borrower shall pay to the Administrative Agent (i) in the event
that such prepayment is made on or before a Prepayment Cut-off Date, interest
accruing on such amount calculated through and including the end of the Interest
Period in which such Interest Payment Date occurs, or (ii) in the event that
such prepayment is made on a date after a Prepayment Cut-off Date, interest
accruing on such amount calculated through and including the end of the Interest
Period in which the next Interest Payment Date occurs. Any prepayment received
by Lender pursuant to this Section 3.4 on a date other than a Interest Payment
Date shall be held by the Administrative Agent as collateral security for the
Loans in an interest bearing account, with such interest accruing to the benefit
of Borrower, and shall be applied by the Administrative Agent on the next
Interest Payment Date.

(e) So long as no Event of Default shall have occurred and be continuing and
until the Mezzanine Credit Agreement Termination, to the extent that the
Borrower is required to make a prepayment of Loans pursuant to Section 3.4(b),
the Borrower shall ensure that a corresponding prepayment of loans under the
Mezzanine Credit Agreement is made concurrently with the Borrower’s prepayment
hereunder in the amount required under the Mezzanine Credit Agreement.

(f) Any prepayment of Loans and/or reduction of Commitments pursuant to this
Section, and the rights of the Lenders in respect thereof, are subject to the
provisions of Section 3.7.

Section 3.5 Computation of Interest and Fees.

(a) Interest shall be calculated on the basis of a 360-day year for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate. Any change
in the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower in the absence of manifest error.

Section 3.6 Inability to Determine Interest Rate. If on any day:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate; or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined on such day will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their Eurodollar Loans,

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans requested to be made on such day shall be made as Base
Rate Loans, (y) any Base Rate Loans that were to have been Converted on such day
to Eurodollar Loans shall remain Base Rate Loans, and (z) any outstanding
Eurodollar Loans shall be Converted on such day to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans shall be made or Continued as such. The Administrative Agent shall
withdraw any such notice pursuant to clause (a) above if the Administrative
Agent determines that the relevant circumstances have ceased to exist.

 

-31-



--------------------------------------------------------------------------------

Section 3.7 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder and any reduction of the Loans shall be made pro rata
according to the respective Credit Exposure Percentages of the Lenders. Each
payment (including each prepayment pursuant to Section 3.4) by the Borrower on
account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set-off or counterclaim and shall be made prior to 12:00 noon, New York
City time, on the due date thereof to the Administrative Agent at the
Administrative Agent’s office specified in Section 10.2, in Dollars and in
immediately available funds. If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its pro rata share of such borrowing available to the Administrative
Agent in accordance with Section 2.2(a), the Administrative Agent may assume
that such Lender is making such amount available to the Administrative Agent,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error. If such Lender’s pro rata
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Eurodollar Loans hereunder, on
demand, from the Borrower.

(d) In the event that a Lender for any reason fails or refuses to fund its
portion of a Loan at any time when no Default shall have occurred and be
continuing and with respect to which all of the conditions set forth in
Section 5.1 have been satisfied, and such failure shall continue for a period in
excess of thirty (30) days, then, until such time as such non-funding Lender has
funded its portion of such Loan (which late funding shall not absolve such
non-funding Lender from any liability it may have to the Borrower or the
Administrative Agent), such non-funding shall not have the right to vote
regarding any issue on which voting is required or requested under this
Agreement or any other Loan Document, and such non-funding Lender’s portion of
the Loans shall not be counted as outstanding for purposes of determining the
“Required Lenders” hereunder.

Section 3.8 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans and Continue Eurodollar Loans as such
shall forthwith be cancelled, and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be Converted automatically to Base Rate Loans.

 

-32-



--------------------------------------------------------------------------------

Section 3.9 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to (A) the date that such
Lender became a party to this Agreement, (B) with respect to a transfer or
assignment made pursuant to Section 10.6(b) or (c) hereof, the effective date of
such transfer or assignment, except to the extent that such Transferee’s
predecessor was entitled to such amounts or (C) with respect to the designation
of a new lending office, the effective date of such designation:

(i) does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.10 hereof and changes in the rate or
manner of determination of tax on the overall net income of such Lender together
with, in each case, any interest, penalties or additions to such taxes);

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, Continuing or
maintaining Eurodollar Loans or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrower shall promptly, after
receiving notice as specified in clause (c) of this Section, pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
(A) the date that such Lender became a party to this Agreement, (B) with respect
to a transfer or assignment made pursuant to Section 10.6(b) or (c) hereof, the
effective date of such transfer or assignment, except to the extent that such
Transferee’s predecessor was entitled to such amounts or (C) with respect to the
designation of a new lending office, the effective date of such designation,
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 3.9, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
A certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for (i) any amounts

 

-33-



--------------------------------------------------------------------------------

incurred or assessed more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
(for the avoidance of doubt, not giving effect to any amounts assessed or
charged retroactively) and (ii) amounts incurred after the Borrower has repaid
the Loans in full. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(d) Any Lender, if claiming any additional amounts payable pursuant to this
Section 3.9 or Section 3.10, shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as, in its
sole determination, such efforts would not be disadvantageous to it) to
designate another lending office or file any certificate or document as
reasonably requested in writing by the Borrower if such designation or the
making of such a filing would avoid the need for or reduce the amount of any
such additional amounts.

Section 3.10 Taxes.

(a) Except as otherwise provided in Section 3.10(f) and Section 3.10(g), any and
all payments by the Borrower under or in respect of this Agreement or any other
Loan Documents to which the Borrower is a party shall be made free and clear of,
and without deduction or withholding for or on account of, any and all present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), excluding, in the case of each Lender, Taxes that are
imposed on or measured by its overall net income (including franchise taxes
imposed in lieu thereof and branch profit taxes, and including penalties,
interest and additions to Tax with respect thereto), by the jurisdiction under
the laws of which such Lender is organized or of its Applicable Lending Office,
or any political subdivision thereof, unless Taxes are imposed as a result of a
connection that arises solely from such Lender having executed, delivered or
performed its obligations or received payments under, or enforced, this
Agreement or any of the other Loan Documents. If the Borrower shall be required
under any applicable Requirement of Law to deduct or withhold any such
non-excluded Taxes (“Non-Excluded Taxes”) from or in respect of any sum payable
under or in respect of this Agreement or any of the other Loan Documents to any
Lender, (i) Borrower shall make all such deductions and withholdings in respect
of such Non-Excluded Taxes, (ii) Borrower shall pay the full amount deducted or
withheld in respect of such Non-Excluded Taxes to the relevant taxation
authority or other Governmental Authority in accordance with the applicable
Requirement of Law, and (iii) the sum payable by Borrower shall be increased as
may be necessary so that after Borrower has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 3.10) such Lender receives an amount equal to
the sum it would have received had no such deductions or withholdings been made
in respect of Non-Excluded Taxes.

(b) In addition, Borrower hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or similar taxes, charges or levies
that arise from any payment made under or in respect of this Agreement or any
other Loan Document or from the execution, delivery or registration of, any
performance under, or otherwise with respect to, this Agreement or any other
Loan Document (collectively, “Other Taxes”).

(c) Borrower hereby agrees to indemnify each Lender for, and to hold each of
them harmless against, the full amount of Non-Excluded Taxes and Other Taxes
(including penalties, interest and expenses), in each case, imposed by any
jurisdiction on amounts payable under this Section 3.10. The indemnity by
Borrower provided for in this Section 3.10(c) shall apply and be made whether or
not the Non-Excluded Taxes or Other Taxes for which indemnification hereunder is
sought have been correctly or legally asserted. Amounts payable by Borrower
under the indemnity set forth in this Section

 

-34-



--------------------------------------------------------------------------------

3.10 shall be paid within thirty (30) days from the date on which the applicable
Lender, as the case may be, makes written demand therefor, and provides to
Borrower any notice or assessment made for such Non-Excluded Taxes or Other
Taxes received by such Lender from a Governmental Authority or tax authority.

(d) Any Lender that receives additional payments from the Borrower pursuant to
Section 3.10(b) or (c) shall take all reasonable actions (consistent with its
internal policy and legal and regulatory restrictions) requested by Borrower to
assist Borrower, as the case may be, at the sole expense of Borrower, to recover
from the relevant taxation authority or other Governmental Authority any Taxes
in respect of which amounts were paid by Borrower pursuant to Section 3.10(a),
(b) or (c). However, such Lender will not be required to take any action that
would be, in the reasonable judgment of such Lender, legally inadvisable, or
commercially or otherwise disadvantageous to such Lender in any respect, and in
no event shall such Lender be required to disclose any tax returns or any other
information that, in the sole judgment of such Lender is confidential.

(e) Within 30 days after the date of any payment of Taxes pursuant to
Section 3.10, Borrower (or any Person making such payment on behalf of Borrower)
shall furnish to the applicable Lender a certified copy of the original official
receipt evidencing payment thereof.

(f) On or before the first payment date hereunder to which each Lender
(including any participant, assignee or successor) is entitled, and from time to
time thereafter if requested in writing by Borrower (but only so long as such
Lender remains lawfully able to do so), any Lender that either (i) is not
incorporated under the laws of the United States, any State thereof, or the
District of Columbia or (ii) whose name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “insurance company,” or “assurance company” (a
“Non-Exempt Lender”), shall deliver or cause to be delivered to Borrower the
following properly completed and duly executed documents:

(1) a complete and executed (x) U.S. Internal Revenue Form W 8BEN with Part II
completed in which a Lender claims the benefits of a tax treaty with the United
States providing for a reduced or zero rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor form thereto); or

(2) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit L (a “Section 3.10 Certificate”) or (y) a
complete and executed Internal Revenue Service Form W-9 (or any successor form
thereto); or

(3) in the case of a Non-Exempt Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, (x) a complete
and executed Internal Revenue Service Form W-9 (or any successor forms thereto),
including all appropriate attachments or (y) if such Non-Exempt Lender is
disregarded for federal income tax purposes, the documents that would be
required by clause (1), (2), (3), (4) or (5) with respect to its beneficial
owner if such beneficial owner were Lender; or

(4) in the case of a Non-Exempt Lender that (i) is not organized under the laws
of the United States, any State thereof, or the District of Columbia, and
(ii) is treated as a corporation for U.S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN claiming a zero
rate of withholding (or any successor forms thereto) and a Section 3.10
Certificate; or

 

-35-



--------------------------------------------------------------------------------

(5) in the case of a Non-Exempt Lender that (A) is treated as a partnership or
other non-corporate entity, or is disregarded for U.S. federal income tax
purposes, and (B) is not organized under the laws of the United States, any
State thereof, or the District of Columbia, a (x) a complete and executed
Internal Revenue Service Form W-8IMY (including all required documents and
attachments) (or any successor form thereto), and (y)(i) a Section 3.10
Certificate, and (ii) without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (1), (2), (3), (4) or
this clause (5) with respect to each such beneficial owner if such beneficial
owner were a Lender; provided, however, that no such documents will be required
with respect to a beneficial owner to the extent the actual Lender is determined
to be in compliance with the requirements for certification on behalf of its
beneficial owner as may be provided in applicable U.S. Treasury regulations, or
the requirements of this clause (5) are otherwise determined to be unnecessary,
all such determinations under this clause (5) to be made in the sole discretion
of Borrower.

If the forms referred to above in this Section 3.10(f) that are provided by a
Lender at the time such Lender first becomes a party to this Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than “Non-Excluded Taxes”
(“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and until
such Lender provides the appropriate form certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate shall be considered Excluded Taxes
solely for the periods governed by such form. If, however, on the date of the
Assignment and Acceptance pursuant to which a Lender assignee becomes a party to
this Agreement, Lender assignor was entitled to indemnification or increased
amounts under this Section 3.10, then the Lender assignee shall be entitled to
indemnification or increased amounts to the extent (and only to the extent) that
the Lender assignor was entitled to such indemnification or increased amounts
for Non-Excluded Taxes, and the Lender assignee shall be entitled to additional
indemnification or increased amounts for any other or additional Non-Excluded
Taxes. Any additional Taxes in respect of a Lender that result solely and
directly from a change in the Applicable Lending Office of such Lender shall be
treated as Excluded Taxes (and shall not qualify as Non-Excluded Taxes)
(A) except for any additional Non-Excluded Taxes imposed as a result of a change
in the applicable Requirement of Law, or in the interpretation or application
thereof, occurring after the date of such change or (B) unless such change is
made at the request of the Borrower for such Lender to change its Applicable
Lending Office. For purposes of this Section 3.10(f), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.

(g) For any period with respect to which any Lender has failed to provide
Borrower with the appropriate form, certificate or other document described in
subsection (f) of this Section 3.10 (other than (i) if such failure is due to a
change in any applicable Requirement of Law, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided, (ii) if such form,
certificate or other document otherwise is not required under subsection (f) of
this Section 3.10 or (iii) if it is legally inadvisable or otherwise
commercially disadvantageous for such Lender to deliver such form, certificate
or other document), such Lender shall not be entitled to indemnification or
additional amounts under subsection

 

-36-



--------------------------------------------------------------------------------

(a) or (c) of this Section 3.10 with respect to Non-Excluded Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Non-Excluded Taxes because of its failure to deliver a
form, certificate or other document required hereunder, Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender in
recovering such Non-Excluded Taxes.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make the Loans, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

Section 4.1 Financial Condition.

(a) The consolidated balance sheet of Optasite and its consolidated Subsidiaries
as at December 31, 2007 and the related consolidated statements of income and of
cash flows for the fiscal period ended on such date, audited by Ernst & Young
LLP, copies of which have heretofore been furnished to each Lender, are complete
and correct in all material respects and present fairly the consolidated
financial condition of Optasite and its consolidated Subsidiaries as at such
date, and the consolidated results of their operations and their consolidated
cash flows for the fiscal period then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by such accountants or Responsible Officer, as the case may
be, and as disclosed therein). Neither Optasite nor any of its consolidated
Subsidiaries had, at the date of the balance sheet referred to above, any
material Guarantee Obligation (other than earnouts pursuant to an Acquisition)
or liability for taxes, or any long-term lease or unusual forward or long-term
commitment, including, without limitation, any interest rate or foreign currency
swap or exchange transaction or other financial derivative, which is not
reflected in the foregoing statements or in the notes thereto, subject to normal
year-end adjustments.

(b) The consolidated balance sheet of SBAC and its consolidated Subsidiaries as
at December 31, 2007 and the related consolidated statements of income and of
cash flows for the fiscal period ended on such date, audited by Ernst & Young
LLP, copies of which have heretofore been furnished to each Lender, are complete
and correct in all material respects and present fairly the consolidated
financial condition of SBAC and its consolidated Subsidiaries as at such date,
and the consolidated results of their operations and their consolidated cash
flows for the fiscal period then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
such accountants or Responsible Officer, as the case may be, and as disclosed
therein). Neither SBAC nor any of its consolidated Subsidiaries had, at the date
of the balance sheet referred to above, any material Guarantee Obligation (other
than earnouts pursuant to an Acquisition) or liability for taxes, or any
long-term lease or unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other financial derivative, which is not reflected in the foregoing
statements or in the notes thereto, subject to normal year-end adjustments.

(c) The unaudited consolidated balance sheet of Optasite and its consolidated
Subsidiaries as at March 31, 2008 and the related consolidated statements of
income and of cash flows for

 

-37-



--------------------------------------------------------------------------------

the fiscal period ended on such date, copies of which have heretofore been
furnished to each Lender, are complete and correct in all material respects and
present fairly the consolidated financial condition of Optasite and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal period then ended.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP (except for the absence of
footnotes and year-end adjustments and the application of FAS 13) applied
consistently throughout the periods involved (except as approved by a
Responsible Officer as disclosed therein). Neither Optasite nor any of its
consolidated Subsidiaries had, at the date of the balance sheet referred to
above, any material Guarantee Obligation (other than earnouts pursuant to an
Acquisition) or liability for taxes, or any long-term lease or unusual forward
or long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other financial derivative,
which is not reflected in the foregoing statements or in the notes thereto,
subject to normal year-end adjustments.

(d) The unaudited consolidated balance sheet of SBAC and its consolidated
Subsidiaries as at March 31, 2008 and the related consolidated statements of
income and of cash flows for the fiscal period ended on such date, copies of
which have heretofore been furnished to each Lender, are complete and correct in
all material respects and present fairly the consolidated financial condition of
SBAC and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
period then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by a
Responsible Officer as disclosed therein). Neither SBAC nor any of its
consolidated Subsidiaries had, at the date of the balance sheet referred to
above, any material Guarantee Obligation (other than earnouts pursuant to an
Acquisition) or liability for taxes, or any long-term lease or unusual forward
or long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other financial derivative,
which is not reflected in the foregoing statements or in the notes thereto,
subject to normal year-end adjustments.

Section 4.2 No Change. Since December 31, 2007, there has been no development or
event which has had or is reasonably expected to have a Material Adverse Effect.

Section 4.3 Existence; Compliance with Law. Each of the Borrower, the other Loan
Parties and their respective Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a limited liability company or corporation, as applicable, and is in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, and (d) is in compliance with all Requirements of Law, except to
the extent that the failure to comply with any of the foregoing is not, in the
aggregate, reasonably expected to have a Material Adverse Effect.

Section 4.4 Power; Authorization; Enforceable Obligations. The Borrower has the
limited liability company power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder and has taken all necessary limited liability company action to
authorize the borrowings on the terms and conditions of this Agreement and any
Notes and to authorize the execution, delivery and performance of the Loan
Documents to which it is a party. With respect to each other Loan Party, such
Loan Party has the limited liability company or corporate (as applicable) power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and has taken all necessary limited liability
company or corporate action (as applicable) to authorize the execution, delivery
and performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental

 

-38-



--------------------------------------------------------------------------------

Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower is a party, except
(i) consents, authorizations, filings and notices obtained or made and in full
force and effect, and (ii) such consents, authorizations, filings and notices
the failure to obtain or make which would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been, and each other Loan Document
to which the Borrower is a party will be, duly executed and delivered on behalf
of the Borrower. This Agreement constitutes, and each other Loan Document to
which it is a party when executed and delivered will constitute, a legal, valid
and binding obligation of the Borrower enforceable against each of them in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

Section 4.5 No Legal Bar. The execution, delivery and performance of the Loan
Documents to which the Borrower and each of the other Loan Parties are a party,
the borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or material Contractual Obligation of the Borrower or any
of the other Loan Parties and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
Liens created by the Security Documents in favor of the Collateral Agent for the
benefit of the Agents and the Lenders).

Section 4.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or against any
of its respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) which
is reasonably expected to have a Material Adverse Effect.

Section 4.7 No Default. The Borrower is not in default under or with respect to
any of its Contractual Obligations in any respect which is reasonably expected
to have a Material Adverse Effect. No Event of Default, or to the Borrower’s
knowledge, Default has occurred and is continuing.

Section 4.8 Ownership of Property. The Borrower has good and marketable fee
simple title (or, in the case of the Ground Leased Properties, leasehold title,
or, in the case of properties occupied pursuant to an Easement, valid easement
interests) to the Tower Properties, other than the Managed Properties, except to
the extent that the failure to have such title (so long as the Borrower has
colorable title thereto) relates to Tower Properties generating Tower Cash Flow
of not more than the Basket Amount for Non-Conforming Towers, free and clear of
all Liens except as permitted under Section 7.2. The Borrower owns or leases all
personal property that is necessary for the operation of the Tower Properties
(other than the Managed Properties and personal property which is owned by
tenants of such Tower Property, not used or necessary for the operation of the
applicable Tower Property, leased by the Borrower as permitted hereunder or
which constitutes leased temporary mobile antennas), subject only to Liens
permitted under Section 7.2. Except as set forth on Schedule 4.8, to the actual
knowledge of the Borrower there are no proceedings in Condemnation affecting any
of the Tower Properties, and to the actual knowledge of the Borrower, none is
threatened. No Person has any option or other right to purchase all or any
portion of any of the Tower Properties or any interest therein.

Section 4.9 Intellectual Property. The Borrower owns, or is licensed to use, all
trademarks, tradenames, copyrights, technology, know-how and processes necessary
for the conduct of its business as currently conducted except for those of which
the failure to so own or license are not reasonably expected to have a Material
Adverse Effect (the “Intellectual Property”). No claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property

 

-39-



--------------------------------------------------------------------------------

or the validity or effectiveness of any such Intellectual Property, which, if
successful, would reasonably be expected to have a Material Adverse Effect, nor
does the Borrower know of any valid basis for any such claim. The use of such
Intellectual Property by the Borrower does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, are not
reasonably expected to have a Material Adverse Effect.

Section 4.10 No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of the Borrower has had or is reasonably expected to have a Material
Adverse Effect.

Section 4.11 Taxes. The Borrower has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other taxes, fees or other charges
imposed on it or any of its Assets by any Governmental Authority that are due
and payable (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
Borrower) except with respect to state and local tax returns relating to taxes
in an aggregate amount not exceeding the Threshold Amount at any one time
outstanding (after applying loss probability factors in accordance with GAAP)
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower or its Subsidiaries, as the case may be; no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

Section 4.12 Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board as now and
from time to time hereafter in effect, or for any purpose which violates, or
which would be inconsistent with, the provisions of the regulations of the
Board.

Section 4.13 ERISA. (a) Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan (other than a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) during such five-year
period has complied in all material respects with the applicable provisions of
ERISA and the Code. No termination of a Single Employer Plan has occurred, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan, and, to the
knowledge of the Borrower, the Borrower would not become subject to any material
liability under ERISA if the Borrower, SBAC or any Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. To the knowledge of the Borrower, no such Multiemployer Plan is in
Reorganization or Insolvent. Except to the extent that any such excess could not
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the liability of the Borrower and each
Commonly Controlled Entity for post retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA) other than such liability disclosed in the
financial statements of SBAC does not, in the aggregate, exceed the assets under
all such Plans allocable to such benefits.

 

-40-



--------------------------------------------------------------------------------

(b) The Borrower is not an employee benefit plan as defined in Section 3 of
Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and the
Towers are not “plan assets” within the meaning of 29 CFR §2510.3-101.

Section 4.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940
(as amended, the “Investment Company Act”), is not “controlled” by an
“investment company” within the meaning of the Investment Company Act that is
not registered thereunder, and is not required to register under the Investment
Company Act. The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the Board) which limits
its ability to incur Indebtedness.

Section 4.15 Subsidiaries. The Borrower has no Subsidiaries.

Section 4.16 Security Documents.

(a) The provisions of the Security Agreement and the Pledge Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Agents and the Lenders a legal, valid and enforceable security interest in all
right, title and interest of the Loan Party thereto in the “Collateral” or
“Pledged Collateral” described therein. The security interests created by the
Security Agreement and the Pledge Agreement are perfected, first priority
security interests, subject only to the liens and security interests expressly
permitted under Section 7.2). All instruments, certificates representing all of
the Pledged Stock (as defined in the Pledge Agreement) in the Subsidiaries of
the Parent that constitute certificated securities, and any other certificated
securities which are purported to comprise part of the Collateral have been
delivered to the Administrative Agent as required under the terms of the
Security Agreement and/or Pledge Agreement, together with undated stock powers
or other appropriate powers duly executed in blank; all filings and other
actions necessary to perfect and protect the liens and security interests of the
Collateral Agent in the Collateral have been duly made or taken and are in full
force and effect or will be duly made or taken in accordance with the terms of
the Loan Documents; and all filing fees and recording taxes have been paid in
full.

(b) The Deeds of Trust which have been executed, delivered and recorded by the
Borrower create (i) valid, perfected first Liens on the applicable Tower
Properties, subject only to Liens permitted under Section 7.2, and
(ii) perfected first priority security interests in and to, and perfected
collateral assignments of, all personalty in connection therewith (including the
Rents and the Leases) in which a security interest may be perfected by filing of
a UCC-1 financing statement, all in accordance with the terms thereof, in each
case subject only to Liens permitted under Section 7.2 and defects in perfection
due solely to the failure of improper recording of Deeds of Trust which are
covered by title insurance and which relate to Towers which are not required to
be Financeable Tower Properties pursuant to Section 6.10. There are no
mechanic’s, materialman’s or other similar Liens or claims which have been filed
for work, labor or materials affecting the Tower Properties which are or will be
Liens prior to, or equal or coordinate with, the Liens of the applicable Deed of
Trust except Liens which are permitted under Section 7.2. The Liens permitted
under Section 7.2, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(c) The Borrower does not own any property, or have any interest in any property
of material value, that is not subject to a fully perfected first priority Lien
on, or security interest in, such property in favor of the Collateral Agent (for
the benefit of the Agents and the Lenders), except for such property or any such
interest in property subject to the requirements of Section 6.10 to the extent
such Lien or security interest is not then required on such property or
interest, and subject only to Liens permitted under Section 7.2.

 

-41-



--------------------------------------------------------------------------------

Section 4.17 True and Complete Disclosure. (a) The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Loan Parties to the Administrative Agent or the Lenders
(“Disclosure”) in connection with the negotiation, preparation or delivery of
this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.

All written information furnished after the date hereof by or on behalf of the
Loan Parties to the Administrative Agent or the Lenders in connection with this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby will be, or to the Borrower’s knowledge will be, in the case of any
such information related to any Pending or Recent Acquisition, true, complete
and accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified, it being understood that there is no assurance that any projections
will be obtained. There is no fact known to a Responsible Officer of the
Borrower, after due inquiry, that could reasonably be expected to have a
Material Adverse Effect that has not been disclosed herein, in the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Administrative Agent or the Lenders for
use in connection with the transactions contemplated hereby or thereby.

Section 4.18 Labor Relations. Neither the Borrower, SBAC nor any of SBAC’s other
Subsidiaries is engaged in any unfair labor practice which is reasonably
expected to have a Material Adverse Effect. Except to the extent that any of the
following is reasonably expected to have a Material Adverse Effect, there is
(a) no unfair labor practice complaint pending or, to the best knowledge of the
Borrower, threatened against the Borrower, SBAC or any of SBAC’s other
Subsidiaries before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under a collective bargaining agreement
is so pending or threatened; (b) no strike, labor dispute, slowdown or stoppage
pending or, to the best knowledge of the Borrower, threatened against the
Borrower, SBAC or any of SBAC’s other Subsidiaries; and (c) no union
representation question existing with respect to the employees of the Borrower,
SBAC or any of SBAC’s other Subsidiaries and no union organizing activities are
taking place with respect to any thereof. The Borrower has no employees.

Section 4.19 Insurance. The Borrower has, with respect to their respective
properties and businesses, insurance which insurance meets the requirements of
Section 6.5 hereof. To the knowledge of the Borrower, the Borrower, nor any
other Person, has not done, by act or omission, anything which would impair the
coverage of such policies.

Section 4.20 Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower for general corporate purposes.

Section 4.21 Environmental Matters.

(a) The facilities and properties comprising the Closing Date Portfolio and all
other facilities and properties owned, leased or operated by the Borrower
(collectively, the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
which (i) constitute or constituted a violation of or (ii) could reasonably be
expected to give rise to liability under, any Environmental Law, except for any
such violations or liabilities which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

(b) The Properties and all operations at the Properties are in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or

 

-42-



--------------------------------------------------------------------------------

about the Properties or violation of any Environmental Law with respect to such
Properties or the business operated by the Borrower (the “Business”) except for
such non-compliance, contamination or violations which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(c) Neither Optasite nor any of Optasite’s Subsidiaries, including the Borrower,
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does the Borrower have knowledge, after Customary Environmental Due
Diligence, that any such notice will be received or is being threatened, except
for any such violation, alleged violation, non-compliance, liability or
potential liability which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any such Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law except, for such transportation, disposal,
generation, treatment or storage which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower after Customary Environmental Due
Diligence, threatened, under any Environmental Law to which the Borrower,
Optasite Holdco or any of Optasite’s Holdco’s other Subsidiaries is or will, to
the knowledge of the Borrower after due inquiry, be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business except for any such action,
decree, order, other administrative or judicial requirement, which, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower, Optasite Holdco or any of Optasite Holdco’s other Subsidiaries
in connection with such Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could reasonably give rise to
liability under Environmental Laws except for any such release, which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(g) Borrower conducts periodically a review of the claims, if any, alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties and the Environmental
Laws related thereto, and as a result thereof Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 4.21, such Environmental Laws
and claims would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 4.22 Foreign Person. Neither the Borrower nor any other Loan Party is a
“foreign person” within the meaning of Section 1445(f)(3) of the Code.

Section 4.23 Leases; Agreements. The Borrower has delivered to Administrative
Agent true and complete copies (in all material respects) of all (i) Ground
Leases and any other Leases (as in effect on the Closing Date or at the time of
the creation or acquisition thereof) required to have been

 

-43-



--------------------------------------------------------------------------------

delivered pursuant to Section 6.2(g) of the Existing Credit Facility, and
(ii) Material Agreements to which any Loan Party or any of its respective
Subsidiaries is a party affecting the operation and management of the Towers,
and such Ground Leases and Material Agreements have not been modified or amended
in any material respect except pursuant to amendments or modifications delivered
to Administrative Agent delivered concurrently with the certificate delivered by
a Responsible Officer of the Borrower pursuant to Section 6.2(a) immediately
following the execution of such amendments or modifications. Except for the
rights of the fee owners of Managed Properties, and as set forth on Schedule
4.23, no Person has any right or obligation to manage any of the Towers or to
receive compensation in connection with such management. Except for the parties
to any leasing brokerage agreement or as expressly provided in any purchase
agreement, in each case that has been delivered to Administrative Agent, no
Person has any right or obligation to lease or solicit tenants for the Towers,
or (except for cooperating outside brokers) to receive compensation in
connection with such leasing.

Section 4.24 Rent Roll, Disclosure. A true and correct copy of the Rent Roll has
been delivered to the Administrative Agent as required by Section 6.2(b). Except
only as specified in the Rent Roll, or as otherwise disclosed to Administrative
Agent in the estoppel certificates delivered to Administrative Agent from time
to time, (i) the Leases are in full force and effect; (ii) the Borrower has not
given any notice of default to any tenant under any Lease which remains uncured;
(iii) to the Borrower’ knowledge, no tenant has any set off, claim or defense to
the enforcement of any Lease; (iv) except as set forth on Schedule 4.24, no
tenant is more than sixty (60) days in arrears in the payment of rent,
additional rent or any other charges whatsoever due under any Lease, or is
materially in default in the performance of any other obligations under such
Lease; and (v) except as set forth on Schedule 4.24, there are no rent
concessions (whether in form of cash contributions, work agreements, assumption
of an existing tenant’s other obligations, or otherwise, excepting any free rent
period at the commencement of the term or rent reductions scheduled to occur
upon additional tenant’s executed Leases with respect to said Tower Property) or
extensions of time whatsoever not reflected in such Rent Roll, except to the
extent that the failure of the representations set forth in items (i) through
(v) to be true with respect to Leases is not reasonably likely to have a
Material Adverse Effect. Each of the Leases is valid and binding on the parties
thereto in accordance with its terms.

Section 4.25 Zoning; Compliance with Laws. The Towers and the use thereof comply
with all applicable zoning, subdivision and land use laws (including Historical
Preservation Laws), regulations and ordinances, all applicable health, fire,
building codes, parking laws and all other laws, statutes, codes, ordinances,
rules and regulations applicable to the Towers, or any of them, except to the
extent the failure to comply with any of the foregoing is not reasonably
expected to have a Material Adverse Effect. All permits, licenses and
certificates for the lawful use, occupancy and operation of each component of
each of the Towers in the manner in which it is currently being used, occupied
and operated have been obtained and are current and in full force and effect,
except to the extent the failure to comply with any of the foregoing is not
reasonably expected to have a Material Adverse Effect. To the Borrower’s
knowledge, (i) except as set forth on Schedule 4.25 (which schedule may be
updated by the Borrower from time to time, such changes to be reasonably
acceptable to the Administrative Agent), except with respect to Towers under
development and construction from time to time, no legal proceedings are pending
or threatened in writing with respect to the zoning of any Tower or under any
Historical Preservation Law with respect to any Tower and (ii) except as set
forth in the Title Policies, neither the zoning nor any other right to
construct, use or operate any Tower Property is in any way dependent upon or
related to any real estate other than such Tower Property, except to the extent
same would not, in the aggregate, be reasonably likely to have a Material
Adverse Effect. All transfer taxes, deed stamps, intangible taxes or other
amounts in the nature of transfer taxes required to be paid under applicable
Requirements of Law in connection with the transfer of each Owned Property or,
to the extent applicable, Leased Property to the Borrower have been paid or are
being paid simultaneously with such transfer. To the Borrower’s knowledge after
due inquiry, all mortgage, mortgage recording, stamp,

 

-44-



--------------------------------------------------------------------------------

intangible or other similar tax required to be paid under applicable
Requirements of Law in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Loan Documents,
including, without limitation, the Deeds of Trust, have been paid or are being
paid therewith. Except to the extent the same would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect, all taxes and governmental
assessments due and owing in respect of each Owned Property or, to the extent
applicable, Leased Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the title insurance policy to be issued in connection with the Deeds
of Trust.

Section 4.26 Condition of the Towers. Except to the extent that the failure of
any of the following to be true would not reasonably be expected to have a
Material Adverse Effect, (i) except as set forth on Schedule 4.26 (which
schedule may be updated by the Borrower from time to time, such changes to be
reasonably acceptable to the Administrative Agent), all Improvements are in good
repair and condition, ordinary wear and tear excepted, (ii) any damage to the
Improvements identified on Schedule 4.26 is fully covered by insurance (subject
to the applicable deductible) and the required repairs identified thereon are
capable of being completed within the six (6) month period following the Closing
Date or, with respect to such Improvements on a Tower acquired after the Closing
Date, the date of Acquisition, (iii) the Borrower is not aware of any material
latent or patent structural or other material defect or deficiency in the Towers
and, other than with respect to any Tower under construction or which is new
constructed and not yet operable, all necessary utilities are fully connected to
the Improvements and are fully operational, are sufficient to meet the
reasonable needs of each of the Towers as now used or presently contemplated to
be used, and no other utility facilities or repairs are necessary to meet the
reasonable needs of each of the Towers as now used or presently contemplated,
(iv) none of the Improvements create encroachments over, across or upon the
boundary lines of the Tower Property of such Tower, rights of way or easements
of such Tower Property and no building or other improvements on adjoining land
create such an encroachment, and (v) access has been insured by the Title
Company for all Mortgaged Properties that are also Ground Leased Properties and
the Borrower has access to each of the Mortgaged Properties that are not Ground
Leased Properties.

Section 4.27 Separate Tax Lot. Each of the Towers that is an Owned Property
constitutes one or more separate tax parcels.

Section 4.28 Ground Leases. (a) Each of the following is true with respect to
each Ground Lease:

(i) Except with respect to Ground Leases relating to Towers generating in the
aggregate Tower Cash Flow of an amount less than the Basket Amount for
Non-Conforming Towers, (A) each Ground Lease contains the entire agreement of
the Ground Lessor and the Ground Lessee pertaining to the Ground Leased Property
covered thereby, (B) the Borrower does not have any estate, right, title or
interest in or to the Ground Leased Property (other than access and utilities
easements) except under and pursuant to the Ground Lease, and (C) each Ground
Lessee (or the Borrower) has delivered or will deliver a true and correct copy
of each of its respective Ground Leases to the Collateral Agent and such Ground
Leases have not been modified, amended or assigned except as set forth therein.

(ii) Except with respect to Ground Leases relating to Towers generating in the
aggregate Tower Cash Flow of an amount less than the Basket Amount for
Non-Conforming Towers, (A) each Ground Lease is in full force and effect, and no
breach or default or event that with the giving of notice or passage of time
would constitute a breach or default under such Ground Lease (a “Ground Lease
Default”) exists on the part of the Ground Lessee or, to the Borrower’s
knowledge, on the part of the Ground Lessor under such Ground Lease, (B) the

 

-45-



--------------------------------------------------------------------------------

Borrower has not received any written notice that any Ground Lease Default
exists, except to the extent the Borrower has cured the same prior to the date
hereof, or that any Ground Lessor or any third party alleges the same to exist.

(iii) The Ground Lessee under such Ground Lease is the exclusive owner of the
lessee’s interest under and pursuant to the applicable Ground Lease and has not
assigned, transferred, or encumbered its interest in, to, or under the Ground
Lease (other than Tenant Leases or assignments that will terminate on or prior
to the Closing Date or, with respect to a Ground Lease acquired after the
Closing Date, the date of Acquisition), except in favor of Collateral Agent
pursuant to the Loan Documents.

(iv) Except with respect to Ground Leases generating up to 2.5% of Aggregate
Tower Cash Flow, each Ground Lease has a term that extends not less than 10
years beyond the Closing Date, after giving effect to any options to renew the
Ground Lease which may be exercised at the sole discretion of the Borrower.

(b) With respect to each Ground Lease and/or the applicable Estoppel (if any)
relating to Towers which the Borrower has represented to be Financeable Tower
Properties as of the Closing Date and each Tower Property acquired after the
date hereof:

(i) As evidenced by the owner’s title policy of the Borrower with respect
thereto, the Ground Lessor(s) is the exclusive fee simple owner of its Ground
Leased Property or, if not, the fee owner/lessor and each sublessor of the
Ground Leased Property pertaining to such Ground Lease (other than the Ground
Lessor thereof) has entered into an agreement not to terminate the Borrower’s
sub-leased interest in such Ground Leased Property except upon notice to the
Borrower and the Lenders and subject to the right of the Collateral Agent or
Lenders to cure any default giving rise to such right to terminate.

(ii) There are no rights to terminate the Ground Lease other than (i) in favor
of the Borrower and (ii) the Ground Lessor’s right to terminate by reason of
default, casualty, Condemnation or other reasons, in each case as expressly set
forth in the applicable Ground Lease.

(iii) The Ground Lease or a memorandum thereof or other instrument sufficient to
permit recordation of a Deed of Trust has been recorded and the Ground Lease (or
a separate agreement with respect thereto (the “Estoppel”)) permits the interest
of the Ground Lessee to be encumbered by the related Deed of Trust, if any.

(iv) Except for Liens permitted under Section 7.2, the Borrower’s interests in
the Ground Lease is not subject to any liens or encumbrances superior to, or of
equal priority with, the related Deed of Trust, if any, unless a non-disturbance
agreement has been obtained from the applicable holder of such lien or
encumbrance reasonably satisfactory in form and substance to the Collateral
Agent.

(v) The Ground Lease (or the applicable Estoppel) requires the Ground Lessor to
give notice of any default by the Ground Lessee to the Collateral Agent which
such notice must be delivered before the Ground Lessor may terminate the Ground
Lease, or the Ground Lease or the Estoppel provides that notice of termination
given under the Ground Lease is not effective against the Collateral Agent
unless a copy of the notice has been delivered to the Collateral Agent in the
manner described in the Ground Lease.

 

-46-



--------------------------------------------------------------------------------

(vi) The Collateral Agent is permitted to cure any default under the Ground
Lease that is curable after the receipt of notice of any default.

(vii) The Ground Lessee’s interest in the Ground Lease is assignable to the
Collateral Agent upon notice to, but without the consent of, the Ground Lessor
(or, if any such consent is required, such consent has been obtained at or prior
to the closing of such Acquisition).

(viii) The Ground Lease (or the Estoppel) requires the Ground Lessor to enter
into a new lease with the Collateral Agent upon termination of the Ground Lease
following rejection of the Ground Lease in a bankruptcy proceeding under the
Bankruptcy Code; provided that the Collateral Agent cures any defaults that are
susceptible to being cured by the Collateral Agent.

(ix) The Ground Lease (as modified by the applicable Estoppel) does not impose
restrictions on subletting that would be viewed as commercially unreasonable by
a prudent commercial mortgage lender.

Section 4.29 Easements. Except to the extent that the failure of any of the
following to be true is with respect to Easements relating to Towers generating
in the aggregate Tower Cash Flow in an amount less than the Basket Amount for
Non-Conforming Towers:

(a) Each Easement contains the entire agreement pertaining to the applicable
Tower Property covered thereby. The Borrower does not have any estate, right,
title or interest in or to such Tower Properties except under and pursuant to
the Easements. The Borrower has delivered true and correct copies of each of the
Easements to Collateral Agent and the Easements have not been modified, amended
or assigned except as set forth therein.

(b) As evidenced by the owner’s title policy of the Borrower with respect
thereto, the fee owner of each Tower Property subject to the Easements is the
exclusive fee simple owner of the fee estate with respect to such Tower
Property.

(c) There are no rights to terminate any Easement other than as expressly set
forth in the applicable Easement.

(d) Each Easement is in full force and effect, and, to the Borrower’s knowledge,
no breach or default or event that with the giving of notice or passage of time
would constitute a breach or default under any Easement (an “Easement Default”)
exists on the part of the Borrower. The Borrower has not received any written
notice that an Easement Default exists, or that any third party alleges the same
to exist.

(e) The Borrower is the exclusive owner of the easement interest under and
pursuant to each Easement and has not assigned, transferred, or encumbered its
interest in, to, or under any Easement (other than Tenant Leases or assignments
that will terminate on or prior to the Closing Date or the Acquisition of such
Easement, as applicable), except in favor of Collateral Agent pursuant to this
Agreement and the other Loan Documents.

Section 4.30 No Synthetic Leases. The Borrower is not a party to any Synthetic
Lease.

Section 4.31 Financeability. On the Operative Date, not less than 80% of
Aggregate Tower Cash Flow (determined as of the Operative Date) is generated
from Financeable Tower Properties.

 

-47-



--------------------------------------------------------------------------------

SECTION 5

CONDITIONS PRECEDENT

Section 5.1 Conditions to Effectiveness of Amendment and Restatement of Existing
Credit Facility. The amendment and restatement of the Existing Credit Facility
by this Agreement shall be effective upon the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the other Loan Parties in or pursuant to the Loan
Documents shall be true and correct on and as of the date of the effectiveness
of this Agreement as if made on and as of such date, except to the extent that
such representation or warranty expressly relates to an earlier date, in which
case such representation or warranty shall have been true and correct in all
material respects as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date (or after giving effect to any Loan being made on
the Closing Date).

(c) Loan Documents. The Administrative Agent shall have received:

(i) this Agreement, executed and delivered by each Lender and a duly authorized
officer of the Borrower, with a counterpart of each for the Borrower and each
Lender,

(ii) for the account of each Lender that has requested such a promissory note, a
Note of the Borrower conforming to the requirements hereof and executed by a
duly authorized officer of the Borrower,

(iii) the Reaffirmation of Pledge Agreement, executed and delivered by a duly
authorized officer of each party thereto, with a counterpart or conformed copy
for each Lender,

(iv) the Reaffirmation of Security Agreement, executed and delivered by a duly
authorized officer of each party thereto, with a counterpart or conformed copy
for each Lender,

(v) the Reaffirmation of Parent Non-recourse Guarantee, executed and delivered
by a duly authorized officer of each party thereto, with a counterpart or
conformed copy for each Lender,

(vi) the Reaffirmation of Environmental Indemnity Agreement, executed and
delivered by a duly authorized officer of each party thereto, with a counterpart
or conformed copy for each Lender,

(vii) the SBAC Limited Guarantee, executed and delivered by a duly authorized
officer of SBAC, and

(viii) the SBAC Full-Recourse Guarantee, executed and delivered by a duly
authorized officer of SBAC.

(d) Related Agreements. The Administrative Agent shall have received true and
correct copies of such documents or instruments as may be reasonably requested
by the Administrative Agent, a copy of any other debt instrument, security
agreement or other material contract to which SBAC or any of its Subsidiaries
may be a party.

 

-48-



--------------------------------------------------------------------------------

(e) Secretary’s Certificates. The Administrative Agent shall have received a
certificate on behalf of each Loan Party, dated the Closing Date, substantially
in the form of Exhibit M, with appropriate insertions and attachments,
satisfactory in form and substance to the Administrative Agent.

(f) Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors or managing
member of each Loan Party authorizing (i) the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, (ii) the borrowings contemplated hereunder, and (iii) if party to a
Security Document, the granting by it of the Liens created pursuant to the
Security Documents, certified pursuant to the certificate delivered in respect
of such Loan Party pursuant to Section 5.1(e), shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

(g) Incumbency Certificates. The Administrative Agent shall have received, with
a counterpart for each Lender, a certificate of each Loan Party, dated the
Closing Date, as to the incumbency and signature of the Responsible Officers or
other officers of such Loan Party executing any Loan Document, which certificate
shall be included in the certificate delivered in respect of such Loan Party
pursuant to Section 5.1(e) and shall be reasonably satisfactory in form and
substance to the Administrative Agent.

(h) Governing Documents. The Administrative Agent shall have received true and
complete copies of the Governing Documents of each Loan Party, certified as of
the Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of such Loan Party, which certification shall be included in
the certificate delivered in respect of such Loan Party pursuant to
Section 5.1(e) and shall be in form and substance reasonably satisfactory to the
Administrative Agent. The Governing Documents of the Borrower shall contain
customary bankruptcy remote, special purpose entity provisions required by the
Rating Agencies in securitization transactions, and shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent.

(i) Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of each Loan Party (i) in
the jurisdiction of its organization, and (ii) in each other jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires it to qualify as a foreign Person except, as to this subclause (ii),
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.

(j) Consents, Licenses and Approvals. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of a Responsible
Officer of the Borrower as to the matters set forth in Section 4.4.

(k) Legal Opinions. The Administrative Agent shall have received (i) the
executed legal opinion of Cooley Godward Kronish LLP, counsel to the Borrower
and Parent, and (ii) the executed legal opinion of Holland & Knight LLP, counsel
to SBAC, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

-49-



--------------------------------------------------------------------------------

(l) Actions to Perfect Liens. The Collateral Agent shall have received evidence
in form and substance reasonably satisfactory to it that all filings,
recordings, registrations and other actions, including, without limitation, with
respect to the Borrower, the filing of proper Uniform Commercial Code financing
statements or amendments to previously filed Uniform Commercial Code financing
statements, necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the Liens created by the Security Documents shall have been
completed or duly provided for.

(m) Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent,
of the Uniform Commercial Code, judgment and tax lien filings which may have
been filed with respect to personal property of the Borrower, and the results of
such search shall be reasonably satisfactory to the Administrative Agent.

(n) Insurance. The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all of the requirements of Section 6.5 of the
Existing Credit Facility, Section 5(j) of the Security Agreement and Section 3
of the Deeds of Trust shall have been satisfied.

(o) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower, substantially in the form
of Exhibit N hereto, as to matters set forth in Section 5.1(a) and (b).

(p) [RESERVED].

(q) Phase I Environmental Reports. The Administrative Agent shall have received
Phase I environmental site assessment report, ASTM test E1527-05 for each Tower
Property comprising the Closing Date Portfolio it being understood such Phase I
environmental site assessment report delivered in connection with the Existing
Credit Facility shall be deemed to have been received for purposes of this
Agreement.

(r) Tower Documentation. The Administrative Agent shall have received the Tower
Documentation for each Tower Property comprising the Closing Date Portfolio.

(s) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent.

Upon the Administrative Agent being satisfied that all of the conditions
precedent set forth in this Section 5.1 have been fulfilled, the Administrative
Agent shall instruct its counsel to notify the Borrower and the Lenders by
electronic mail, and upon such notice by the Administrative Agent’s counsel, the
Closing Date shall occur. The giving of such notice shall be without prejudice
to the rights and remedies of the Administrative Agent and the Lenders
hereunder, and the giving of such notice shall not constitute a waiver of the
failure of the Borrower to satisfy any such condition precedent (but shall not
impair the effectiveness of this Agreement).

Section 5.2 Conditions to Loan on the Operative Date. The agreement of each of
the Lenders to make its respective Loan on the Operative Date is subject to the
satisfaction, immediately prior to or concurrently with the making of such Loan
on the Operative Date, of the following conditions precedent on or before the
date one hundred eighty (180) days after the Closing Date:

(a) Assumption Fee. Optasite will pay Morgan Stanley an assumption fee of
$750,000.

 

-50-



--------------------------------------------------------------------------------

(b) Consummation of Merger Transaction. The Merger Transaction shall have been
consummated or shall have been consummated concurrently with the making of such
Loan.

(c) Borrower’s Certificate of Merger. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, substantially
in the form of Exhibit N-2 hereto.

(d) SBAC’s Certificate of Merger. The Administrative Agent shall have received a
certificate of a Responsible Officer of SBAC, substantially in the form of
Exhibit N-3 hereto.

(e) Payment of Legal Fees and Expenses. To the extent invoiced and without
duplication, the Borrower shall have paid all accrued and unpaid legal fees and
expenses of Morgan Stanley which are payable pursuant to Section 10.5 or
Section 10.5 of the Existing Credit Agreement.

(f) Payoff Letter. The Administrative Agent shall have received the
countersignature of the Mezzanine Borrower of the Payoff Letter dated on or
prior to the Operative Date between Morgan Stanley and the Mezzanine Borrower,
relating to the payoff and termination of the Mezzanine Borrower Credit
Agreement.

(g) Insurance. The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all of the requirements of Section 6.5 hereof,
Section 5(j) of the Security Agreement and Section 3 of the Deeds of Trust shall
have been satisfied.

(h) Maximum Leverage. Before and after giving effect to such Loans, the ratio of
Debt for Borrowed Money of the Borrower to Aggregate Tower Cash Flow shall not
exceed 7:00 to 1:00.

(i) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the other Loan Parties in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
date of the effectiveness of this Agreement as if made on and as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects as of such earlier date.

(j) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date (or after giving effect to the Loan being made on
the Operative Date).

The borrowing by the Borrower hereunder on the Closing Date shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this Section 5.2 have been satisfied. With respect to
the closing condition set forth in Section 5.2(f), Morgan Stanley agrees to
deliver to the Mezzanine Borrower an executed copy of the Payoff Letter
described therein on or before the later of (i) five Business Days prior to the
Operative Date, and (ii) two Business Days after receiving notice of the
Operative Date from the Borrower.

 

-51-



--------------------------------------------------------------------------------

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect or any amount is owing to any Lender or the Agents hereunder or under any
other Loan Document, the Borrower shall:

Section 6.1 Financial Statements. Furnish to each Lender:

(a) Within one hundred twenty (120) days after the end of each calendar year,
commencing with the end of the 2008 fiscal year, true and complete copies of the
Financial Statements of SBAC and the Borrower, respectively, for such year (or
in the case of the 2008 Financial Statements of the Borrower, from the period
from the Operative Date to December 31, 2008); provided that, while SBAC is a
publicly traded entity, delivery of SBAC’s annual report on form 10 K filed with
the United States Securities and Exchange Commission (the “SEC”) shall satisfy
the requirements of this Section 6.1(a) with respect to SBAC. All such Financial
Statements shall be audited by an Approved Accounting Firm or by other
independent certified public accountants reasonably acceptable to Administrative
Agent, and shall bear the unqualified certification of such accountants that
such Financial Statements present fairly in all material respects the financial
position of the subject company. The annual Financial Statements for the
Borrower shall be accompanied by Supplemental Financial Information for such
calendar year. The annual Financial Statements for the Borrower shall also be
accompanied by a certification executed by the Borrower’s chief executive
officer or chief financial officer (or other officer with similar duties),
satisfying the criteria set forth in Section 6.2(a) below, and a Compliance
Certificate (as defined below).

(b) Within forty five (45) days after the end of each of the first three fiscal
quarters in each year, copies of the Financial Statements of SBAC and the
Borrower, respectively, for such quarter to Lender, together with a
certification executed on behalf of the Borrower by its chief executive officers
or chief financial officers (or other officer with similar duties) in accordance
with the criteria set forth in Section 6.2(a) below; provided that, while SBAC
is a publicly traded entity, delivery of SBAC’s quarterly report on Form 10 Q
filed with the SEC shall satisfy the requirements of this Section 6.1(b) with
respect to SBAC. Such quarterly Financial Statements of the Borrower shall be
accompanied by Supplemental Financial Information and a Compliance Certificate
for such calendar quarter. Together with the quarterly Financial Statements
delivered hereunder, the Borrower shall, upon request, deliver or make available
in an online database copies of all Leases executed during such calendar
quarter.

(c) Within thirty (30) days after the end of each calendar month, the following
items determined in accordance with GAAP: (a) monthly and year-to-date operating
statements prepared for such calendar month (which shall include budgeted and,
commencing with the first full calendar month following the one year anniversary
of the Closing Date, last year results for the same year to date period),
containing such information as is necessary and sufficient under GAAP to fairly
represent the results of operation of the Towers during such calendar month
(except that full financial statement footnotes are only required annually), all
in form reasonably satisfactory to the Administrative Agent. Along with such
operating statements, the Borrower shall deliver to Lender a Compliance
Certificate of its chief executive officer or chief financial officer (or other
officer with similar duties) satisfying the criteria set forth in Section 6.2(a)
below.

(d) Borrower shall submit an annual budget (operating expenses and cash flow) to
Collateral Agent not later than forty-five (45) days after the first Business
Day of each fiscal year. Notwithstanding the foregoing and provided that no
Event of Default has occurred and is continuing, the

 

-52-



--------------------------------------------------------------------------------

Borrower may, from time to time during the fiscal year, amend or modify an
annual budget to reflect actual increases from amounts budgeted with respect to
third party expenses; provided, that Borrower shall promptly submit to
Collateral Agent any such amended or modified annual budget. During any period
that an Event of Default has occurred and is continuing, the annual budget for
any new fiscal year shall be deemed to be the then-applicable annual budget
provided that amounts set forth in such then-applicable annual budget (i) for
items other than non-discretionary items shall be deemed to be increased on a
percentage basis by an amount equal to five percent (5%), and (ii) for
non-discretionary items such as insurance premiums, amounts owed to utilities
and Taxes, shall be deemed to be increased by the actual amount, as then known
to Borrower, by which the cost of such items increased during such fiscal year.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
(except for, in the case of any unaudited financial statements, the application
of FAS 13 and the absence of footnotes and normal year-end adjustments) applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

Section 6.2 Certificates; Other Information. Furnish to the Administrative
Agent:

(a) Together with the Financial Statements and other documents and information
provided to Administrative Agent under this Section 6.2, a certification to
Lenders, executed on behalf of the Borrower and SBAC by their respective chief
executive officer or chief financial officer (or other officer with similar
duties, a “Responsible Officer”), (i) stating that to their Knowledge after due
inquiry such quarterly and annual Financial Statements and information fairly
present the financial condition and results of operations of the Borrower and
SBAC for the period(s) covered thereby (except for the absence of footnotes with
respect to the monthly and quarterly Financial Statement), and do not omit to
state any material information without which the same might reasonably be
misleading, and all other non financial documents submitted to Lenders (whether
monthly, quarterly or annually) are true, correct, accurate and complete in all
material respects, (ii) in the case of quarterly and annual reports, containing
(A) a calculation of the financial covenants set forth in Section 7.18, (B) a
calculation of the Debt Service Coverage Ratio as at the end of the period
covered by such financial statements, and (iii) stating that, to the knowledge
of such Responsible Officer, the Borrower during such period has observed or
performed, in all material respects, all of its covenants and other agreements
contained in this Agreement and the other Loan Documents to be observed or
performed by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except in each case as specified in such
certificate (the “Compliance Certificate”).

(b) upon request, a copy of the most recent Rent Roll for each Tower;

(c) within five (5) days after the same are sent, copies of all financial
statements and reports which SBAC sends to its equity holders generally, and
within five (5) days after the same are filed, copies of all financial
statements and reports which SBAC may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;

(d) If any Phase I environmental site assessment report with respect to any
Tower Property previously delivered by the Borrower to the Administrative Agent
reveals any condition that in the Administrative Agent’s reasonable judgment
warrants such a report, the Borrower shall deliver to the Administrative Agent a
limited subsurface investigation with respect to such condition at such Tower
within 60 days after the Administrative Agent requests such limited subsurface
investigation;

 

-53-



--------------------------------------------------------------------------------

(e) no later than five (5) Business Days prior to the closing date of any
Acquisition, the Tower Documentation for such Acquisition; and

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Section 6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower.

Section 6.4 Conduct of Business and Maintenance of Existence. (a)(i) Continue to
engage in business of the same general type as now conducted by it,
(ii) preserve, renew and keep in full force and effect its legal existence, and
(iii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 7.4 and except, in the case of clause
(iii) above, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith is not, in the aggregate, reasonably expected to have a Material
Adverse Effect.

Section 6.5 Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; maintain the following described policies of insurance without
cost to the Lenders or the Agents (the “Insurance Policies”):

(i) Commercial general liability insurance, including death, bodily injury and
broad form property damage coverage with a combined single limit in an amount
not less than one million dollars ($1,000,000) per occurrence and two million
dollars ($2,000,000) in the aggregate for any policy year;

(ii) For each Tower (other than the Managed Sites) located in whole or in part
in a federally designated “special flood hazard area”, flood insurance to the
extent required by law and available at federally subsidized rates;

(iii) An umbrella excess liability policy with a limit of not less than ten
million dollars ($10,000,000) over primary insurance, which policy shall include
coverage for water damage, so called assumed and contractual liability coverage,
premises medical payment and automobile liability coverage, and coverage for
safeguarding of personalty and shall also include such additional coverages and
insured risks which are acceptable to Lender;

(iv) Business interruption and/or rent loss insurance with an aggregate limit
equal to $5,000,000;

(v) Property insurance in an amount equal to $5,000,000; and

(vi) During any period of construction, repair or restoration, builders “all
risk” insurance in an amount equal to not less than the full insurable value of
the applicable Towers.

All Insurance Policies shall be in content (including, without limitation,
endorsements or exclusions, if any), form, and amounts, and issued by companies,
satisfactory to Administrative Agent from time to

 

-54-



--------------------------------------------------------------------------------

time and shall name Collateral Agent and its successors and assignees as their
interests may appear as an “additional insured” or “loss payee” for each of the
liability policies under this Section 6.5 and shall (except for Worker’s
Compensation Insurance) contain a waiver of subrogation clause reasonably
acceptable to Administrative Agent. All Insurance Policies under Sections
6.5(ii), (iv), and (v), hereof with respect to the Mortgaged Properties shall
contain a Non Contributory Standard mortgagee clause and a mortgagee’s Loss
Payable Endorsement (Form 438 BFU NS), or their equivalents (such endorsements
shall entitle Collateral Agent to collect any and all proceeds payable under all
such insurance, with the insurance company waiving any claim or defense against
Collateral Agent for premium payment, deductible, self insured retention or
claims reporting provisions). All Insurance Policies shall provide that the
coverage shall not be modified without thirty (30) days’ advance written notice
to Collateral Agent and shall provide that no claims shall be paid thereunder to
a Person other than Collateral Agent without ten (10) days’ advance written
notice to Collateral Agent. The Borrower may obtain any insurance required by
this Section through blanket policies; provided, however, that such blanket
policies shall separately set forth the amount of insurance in force (together
with applicable deductibles, and per occurrence limits) with respect to the
Towers and shall afford all the protections to Collateral Agent as are required
under this Section. Except as may be expressly provided above, all policies of
insurance required hereunder shall contain no annual aggregate limit of
liability, other than with respect to liability insurance. If a blanket policy
is issued, a certified copy of said policy shall be furnished, together with a
certificate indicating that Collateral Agent is an additional insured (and, if
applicable, loss payee) under such policy in the designated amount. The Borrower
will deliver duplicate originals of all Insurance Policies, premium prepaid for
a period of one (1) year, to Collateral Agent and, in case of Insurance Policies
about to expire, the Borrower will deliver duplicate originals of replacement
policies satisfying the requirements hereof to Collateral Agent prior to the
date of expiration; provided, however, if such replacement policy is not yet
available, the Borrower shall provide Collateral Agent with an insurance
certificate executed by the insurer or its authorized agent evidencing that the
insurance required hereunder is being maintained under such policy, which
certificate shall be acceptable to Collateral Agent on an interim basis until
the duplicate original of the policy is available. An insurance company shall
not be satisfactory unless such insurance company is licensed or authorized to
issue insurance in the State where the applicable Tower is located and has a
claims paying ability rating by the Rating Agencies of “A” (or its equivalent).
Notwithstanding the foregoing, a carrier which does not meet the foregoing
ratings requirement shall nevertheless be deemed acceptable hereunder provided
that such carrier is reasonably acceptable to Collateral Agent. If any insurance
coverage required under this Section 6.5 is maintained by a syndicate of
insurers, the preceding ratings requirements shall be deemed satisfied as long
as at least seventy five percent (75%) of the coverage (if there are four or
fewer members of the syndicate) or at least sixty percent (60%) of the coverage
(if there are five or more members of the syndicate) is maintained with carriers
meeting the claims paying ability ratings requirements by Fitch and Moody’s (if
applicable) set forth above and all carriers in such syndicate have a claims
paying ability rating by Fitch of not less than “BBB” and by Moody’s of not less
than “Baa2” (to the extent rated by Moody’s). The Borrower shall furnish
Collateral Agent receipts for the payment of premiums on such insurance policies
or other evidence of such payment reasonably satisfactory to Collateral Agent .
The requirements of this Section 6.5 shall apply to any separate policies of
insurance taken out by the Borrower concurrent in form or contributing in the
event of loss with the Insurance Policies. Losses shall be payable to Collateral
Agent notwithstanding (1) any act, failure to act or negligence of the Borrower
or their agents or employees, Collateral Agent or any other insured party which
might, absent such agreement, result in a forfeiture or all or part of such
insurance payment, other than the willful misconduct of Collateral Agent
knowingly in violation of the conditions of such policy, (2) the occupation or
use of the Towers or any part thereof for purposes more hazardous than permitted
by the terms of such policy, (3) any foreclosure or other action or proceeding
taken pursuant to this Agreement or (4) any change in title to or ownership of
the Towers or any part thereof. The property insurance described in this
Section 6.5 hereof shall include “underground hazards” coverage; “time element”
coverage by which Collateral Agent shall be assured payment of all amounts due
under the Notes, this Agreement and the other Loan Documents;

 

-55-



--------------------------------------------------------------------------------

“extra expense” (i.e., soft costs), clean up, transit and ordinary payroll
coverage; and “expediting expense” coverage to facilitate rapid repair or
restoration of the Towers. The Insurance Policies shall not contain any
deductible in excess of $300,000.

Section 6.6 Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Agent to visit and inspect any of its properties and
examine and make abstracts from any of its books and records during business
hours, upon reasonable advance notice and up to two times during any
twelve-month period (unless a Default shall have occurred and be continuing, in
which case as often as may be reasonably desired), at such Agent’s expense
(unless an Event of Default shall have occurred and be continuing, in which
case, at the Borrower’s expense), and to discuss the business, operations,
properties and financial and other condition of the Borrower with officers and
employees of the Borrower and with its independent certified public accountants.

Section 6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender upon any officer thereof obtaining knowledge of any of the following:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or Parent or (ii) litigation, investigation or proceeding which may
exist at any time between the Borrower or Parent and any Governmental Authority,
which in either case is reasonably expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or Parent in which the
amount involved is $250,000 or more and not covered by insurance or in which
injunctive or similar relief is sought that, if enforced, would be of similar
impact;

(d) the acquisition by the Borrower or Parent of any Tower;

(e) the occurrence of any transaction or occurrence referred to in
Section 3.4(a), (b) or (c) triggering a mandatory prepayment;

(f) the following events, as soon as possible and in any event within thirty
(30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any material required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; or

(g) any development or event which has had or is reasonably expected to have a
Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

Section 6.8 Environmental Laws. Comply with, and shall use its commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable

 

-56-



--------------------------------------------------------------------------------

Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect, and obtain and comply in
all material respects with and maintain, and use its commercially reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not be reasonably expected
to have a Material Adverse Effect.

Section 6.9 Leases.

(a) Tenant Leases. After the Closing Date, only enter into new Tenant Leases or
become party to any Tenant Leases which are not Oral Tenant Leases, and will use
its commercially reasonable efforts to ensure that each Tenant Lease (i) is not
oral and is subject to written agreement, (ii) does not prohibit or render
unenforceable or void any Lien of the Collateral Agent or any foreclosure and/or
operation of the Tower on which such Tenant Lease is located by the Collateral
Agent, whether by contractual provision, operation of law, or otherwise,
(iii) does not have any provision preventing, hindering or prohibiting the
Collateral Agent from directly receiving the rents, receivables or other
revenues generated in respect of such Tenant Lease from the lessee thereof (or
the effect of which prevents, hinders or prohibits such action by operation of
Law), and (iv) is subject to a first priority security interest in such Tenant
Lease and all rents, issues and profits with respect thereto to the Collateral
Agent.

(b) Ground Leases. After the Closing Date, only enter into new Ground Leases, or
become party to any Ground Leases on commercially reasonable terms, and on a
monthly basis provide written notice to the Collateral Agent of each such new
Ground Lease, detailing such new Ground Lease and providing information with
respect thereto. The Borrower shall use its commercially reasonable efforts to
only enter into new Ground Leases which contain the terms that are substantially
similar to those set forth on Exhibit O attached hereto. The Borrower shall use
commercially reasonable efforts to provide the Collateral Agent with respect to
each Ground Lease, Estoppel and Attornment Language immediately after each
creation or acquisition thereof by the Borrower except to the extent that the
protections afforded thereby are provided under such Ground Lease.

Section 6.10 Financeability Requirements; Additional Collateral; Guarantors.

(a) Each Tower (or Tower Property, as the case may be) acquired by the Borrower
from Asset Sale Prepayment Amounts pursuant to Section 3.4(b) on or after the
Operative Date shall be a Financeable Tower Property upon Acquisition. In
addition, the Tower Cash Flow from any Tower acquired by the Borrower on or
after the Operative Date which is not a Financeable Tower Property upon
Acquisition shall not, until such Tower becomes a Financeable Tower Property, be
included in Aggregate Tower Cash Flow. Upon the Acquisition thereof or the date
on which the Borrower represents to the Administrative Agent such Tower (or
Tower Property, as the case may be) acquired by the Borrower on or after the
Operative Date is a Financeable Tower Property, the Borrower shall be deemed to
make each representation and warranty set forth in Sections 4.23 through 4.29
with respect to such Tower (or Tower Property, as the case may be).

(b) The Borrower shall execute and deliver any and all further documents,
financing statements, agreements and instruments, and shall take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable Law or that the
Collateral Agent may reasonably request based on the advice of counsel to ensure
the creation, perfection and priority of the Collateral Agent’s Lien on the
Collateral. Without limiting the foregoing, if requested by the Collateral
Agent, the Borrower will amend each Mortgage with a specified Maturity Date to
reflect the Maturity Date hereunder.

 

-57-



--------------------------------------------------------------------------------

(c) In the event that the Borrower acquires any property or interest in property
of material value (including, without limitation, real property), that is not
subject to a perfected Lien in favor of the Collateral Agent (for the benefit of
the Agents and the Lenders) pursuant to the Security Documents, take such other
action as the Collateral Agent shall reasonably request in order to create
and/or perfect a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on such property.

Section 6.11 Interest Rate Protection Agreement. The Borrower shall (i) ensure
that the Interest Rate Caps set forth on Schedule 6.11-A covering the interest
rate exposure under the Existing Credit Agreement remain in full force and
effect and, if necessary to do so, be amended to cover the interest rate
exposure under this Agreement, (ii) use its commercially reasonable efforts to
ensure that the interest rate caps of the Mezzanine Borrower set forth on
Schedule 6.11-B covering the interest rate exposure under the Mezzanine Borrower
Credit Agreement are, upon the Mezzanine Borrower Credit Agreement Termination,
assigned to the Borrower and amended to cover the interest rate exposure under
this Agreement (whereupon such interest rate caps will be deemed Interest Rate
Caps hereunder), and ensure that such Interest Rate Caps remain in full force
and effect, and (iii) if any such Interest Rate Cap is not maintained with the
Borrower, cause such Interest Rate Cap to be assigned to the Borrower. In the
event it is necessary for the Borrower to have additional Interest Rate Caps in
order to sell or syndicate the Loans (including, without limitation, in any
Secondary Market Transaction), the Borrower shall, at the Lenders’ expense, be
required to enter into such Interest Rate Caps with a Qualified Counterparty and
having a strike price determined by the Administrative Agent, and such Interest
Rate Cap shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent. In the event of any downgrade or withdrawal of the rating
of any Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall replace such Interest Rate Cap not later than thirty (30) days
following receipt of notice of such downgrade or withdrawal with a Interest Rate
Cap in form and substance reasonably satisfactory to the Administrative Agent
and with the same strike price as the Interest Rate Cap being replaced and from
a Counterparty reasonably acceptable to Administrative Agent having a Minimum
Counterparty Rating; provided, however, that if any Rating Agency withdraws or
downgrades the credit rating of such Counterparty below the Minimum Counterparty
Rating, Borrower shall not be required to replace such Counterparty under such
Interest Rate Cap, provided that within thirty (30) days following notice to
Borrower of such downgrade or withdrawal (y) such Counterparty or an Affiliate
thereof posts additional collateral acceptable to the Rating Agencies (or if
such Counterparty is Morgan Stanley Capital Services Inc. or an Affiliate
thereof, such additional collateral as set forth in Annex I attached to the
Interest Rate Cap) from time to time securing its obligations under such
Interest Rate Cap, or (z) an Affiliate of such Counterparty with a Minimum
Counterparty Rating delivers a guaranty acceptable to the Rating Agencies
guaranteeing such Counterparty’s obligations under such Interest Rate Cap.
Notwithstanding the foregoing, if S&P or Fitch withdraws or downgrades the
long-term credit rating of such Counterparty below “BBB+” or short term credit
rating below “A-3”, or Moody’s withdraws or downgrades the credit rating of such
Counterparty below “A2” (if such Counterparty has only a long term rating from
Moody’s) or below “A3” or “P-2” (if such Counterparty has both long term and
short term ratings from Moody’s), Borrower shall replace such Interest Rate Cap
not later than thirty (30) days following receipt of notice of such downgrade or
withdrawal with a Interest Rate Cap in form and substance reasonably
satisfactory to the Administrative Agent and with the same strike price as the
Interest Rate Cap being replaced and from a Counterparty reasonably acceptable
to Administrative Agent having a Minimum Counterparty Rating. Upon the execution
of any Interest Rate Cap maintained by the Borrower pursuant to this
Section 6.11, the Borrower shall contemporaneously deliver to the Administrative
Agent an Assignment of Interest Rate Cap duly executed by a Responsible Officer
of the Borrower with respect to such Interest Rate Cap.

Section 6.12 Work in Progress. No later than five Business Days after the
Operative Date, all Towers under construction and not yet placed in service
shall be transferred to an Affiliate of

 

-58-



--------------------------------------------------------------------------------

SBAC other than the Parent or Borrower; provided that if a third party consent
is needed prior to a transfer of any such Tower, such five Business Day period
shall not be applicable to the transfer of such Tower so long as the Borrower
uses commercially reasonable efforts to promptly obtain such consent.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect or any amount is owing to any Lender or the Agents hereunder or under any
other Loan Document, the Borrower shall not, directly or indirectly:

Section 7.1 Limitation on Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness or issue any Capital Stock, except:

(a) Indebtedness of the Borrower under this Agreement;

(b) trade payables and short term contractual obligations in connection with a
Acquisition owed to the seller party (including without limitation commercially
reasonable earnouts), in each case, incurred in the ordinary course of business;
and

(c) any Guarantee Obligations permitted under Section 7.3.

Section 7.2 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

(a) zoning, subdivision and building laws and regulations of general application
to the property;

(b) with respect to Leased Property, the interests of the owner or lessor
thereof;

(c) Liens for taxes, assessments, governmental charges, levies or claims not yet
due or which are being contested in good faith by appropriate proceedings
(excluding Liens arising under any Environmental Laws (which are covered in
Section 7.2(d) below), Liens in favor of the Internal Revenue Service of the
United States, the PBGC or any Plan); provided that (i) adequate reserves with
respect thereto are maintained on the books of the Borrower in conformity with
GAAP, or (ii) with respect Internal Revenue Service or income tax liens against
a prior owner of a Leased Property, an escrow has been established sufficient to
pay such Taxes in full should said owner be unsuccessful in reducing or
eliminating such Lien;

(d) Liens arising under Environmental Laws, which secure remediation obligations
not exceeding (as to the Borrower) $1,000,0000 in an aggregate amount at any
time outstanding, with respect to which a cash reserve in an amount equal to the
remediation costs has been provided for and funded;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens (i) arising in the ordinary course of business which are not overdue
for a period of more than 60 days or which are being contested in good faith by
appropriate proceedings or (ii) for which the Borrower is adequately indemnified
by the seller of the relevant property;

 

-59-



--------------------------------------------------------------------------------

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self insurance arrangements;

(g) easements, rights-of-way, licenses, restrictions, encroachments and other
similar encumbrances incurred in the ordinary course of the business of the
Borrower or, with respect to any Tower Property, existing on the date of its
acquisition by the Borrower, which, in the aggregate, do not materially
(1) interfere with the ordinary conduct of the business of the Borrower, taken
as a whole, or (2) impair the use or operations of the Tower Properties, taken
as a whole;

(h) Liens created by lease agreements, statute or common law to secure the
payments of rental amounts and other sums not yet delinquent thereunder;

(i) Liens on Leased Property created or caused by an owner or lessor thereof or
arising out of the fee interest therein;

(j) Licenses, sublicenses, leases or subleases granted by the Borrower in the
ordinary course of their businesses and not expressly prohibited by any
provision of this Agreement or any other Loan Document and not materially
interfering with the conduct of the business of the Borrower;

(k) restrictions on transfers of any Licenses of the Borrower imposed by the
terms of such Licenses or by applicable Requirements of Law;

(l) Liens created pursuant to the Security Documents;

(m) Liens on Towers generating no more than 5% of Aggregate Tower Cash Flow
securing the payment of judgments in the aggregate amount at any time not to
exceed the Threshold Amount, which Liens are being appealed and contested in
good faith, and have been adequately bonded pending such appeals;

(n) Liens in the ordinary course of business on (i) cash to secure performance
of statutory obligations, surety or appeal bonds, performance bonds, bids or
tenders or (ii) escrow deposits in connection with Acquisitions permitted
hereunder; and

(o) Liens related to Tower Properties that are insured over by a Title Policy or
are listed as exceptions in such Title Policy and are accepted in writing by the
Administrative Agent.

Section 7.3 Limitation on Guarantee Obligations. Create, incur, assume or suffer
to exist any Guarantee Obligation, other than indemnities made by the Borrower
in favor of the title company in connection with the issuance of a title policy
on a Mortgaged Property in form and substance reasonably satisfactory to the
Collateral Agent.

Section 7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business.

Section 7.5 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including,
without limitation, receivables and leasehold interests), whether now owned or
hereafter acquired, except:

(a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business;

 

-60-



--------------------------------------------------------------------------------

(b) the sale or other disposition of any Tower, provided that the requirements
set forth in Section 3.4(b) with respect to the Net Cash Proceeds thereof shall
have been satisfied; and

(c) the lease of Tower capacity in the ordinary course of business;

provided, that for the avoidance of doubt, this Section 7.5 shall not prohibit
(i) the transfer by the Borrower to any Affiliate of SBAC of any Towers under
construction which are required to be transferred pursuant to Section 6.12 or
(ii) the assignment to SBAC or any Affiliate of SBAC of the Borrower’s rights to
purchase any Towers arising under a purchase agreement entered into prior to the
Operative Date which has not closed and with respect to which the seller party
is not in breach.

Section 7.6 Limitation on Distributions. Declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of Capital Stock of the Borrower or any warrants or
options to purchase any such Stock, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower, or enter into any
derivative or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (such declarations, payments,
setting apart, purchases, redemptions, defeasances, retirements, acquisitions
and distributions, and such transactions with any Derivatives Counterparties,
being herein called “Restricted Payments”), except for (i) Restricted Payments
in the form of cash when no Event of Default has occurred (or would result
therefrom) and is continuing, (ii) Restricted Payments in the form of Towers
under construction and not yet placed in service to facilitate the transfer of
such Towers to an Affiliate of SBAC (other than the Borrower or the Parent) as
required pursuant to Section 6.12, or (iii) Restricted Payments in the form of
the Borrower’s rights to purchase any Towers arising under a purchase agreement
entered into prior to the Operative Date which has not closed and with respect
to which the seller party is not in breach.

Section 7.7 Limitations on Amendments to Ground Leases. Cancel, terminate,
surrender any Ground Lease or, to the extent such action would materially
adversely affect the protections afforded to the Collateral Agent under such
Ground Lease, amend any Ground Lease, or allow any Ground Lease to be so
cancelled, terminated, surrendered or amended, without the prior written consent
of the Required Lenders; provided that such consent shall not be unreasonably
withheld, conditioned or delayed for (i) the termination of any Ground Lease in
relation to any Tower which has negative Tower Cash Flow, or (ii) any amendment
of the Ground Lease that, in the reasonable opinion of the Collateral Agent,
does not materially increase the burden of the Borrower under such Ground Lease;
provided further, that no such consent shall be required if the Borrower
(i) terminates such Ground Lease because either (A) it has acquired a fee simple
or easement interest in the property subject to such Ground Lease, or (B) the
Tower Property related to such Ground Lease is subject to a Recovery Event if
the related Net Cash Proceeds thereof are applied in accordance with
Section 3.4(c), or (ii) amends such Ground Lease solely to the extent that such
amendment (A) adds additional property to such Ground Lease or moves the
location of any Easement related thereto, (B) extends the term of such Ground
Lease or increases the rent thereon at market rates, or (C) effects an
assignment of such Ground Lease permitted by Section 7.5 if the Net Cash
Proceeds of such assignment are applied in accordance with Section 3.4(b), in
each case so long as no Default or Event of Default would otherwise result from
such amendment. The Required Lenders shall use good faith efforts to respond
within ten (10) Business Days after Collateral Agent’s receipt of

 

-61-



--------------------------------------------------------------------------------

Borrower’s written request for approval or consent required under this
Section 7.7. If the Required Lenders fail to respond to such request within ten
(10) Business Days, and Borrower sends a second request containing a legend in
bold letters stating that the Required Lender’s failure to respond within five
(5) Business Days shall be deemed consent or approval, the Required Lenders
shall be deemed to have given such approval or consent if the Required Lenders
fail to respond to such second written request before the expiration of such
five (5) Business Day period.

Section 7.8 Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment in, any Person, except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) any investment arising from a reinvestment permitted under Section 3.4; and

(d) any purchase in connection with an acquisition of assets by the Borrower
constituting a business unit of any Person, provided that the requirements of
Section 6.10(a) and (c) hereto are satisfied.

Section 7.9 Limitation on Optional Payments and Modifications of Debt
Instruments. (a) Make any optional payment or prepayment on or redemption or
purchase of any Indebtedness (other than the Loans) or (b) amend, modify or
change, or consent or agree to any amendment, modification or change to any of
the terms relating to the payment or prepayment of, or principal of or interest
on, any such Indebtedness (other than any such amendment, modification or change
which would extend the maturity or reduce the amount of any payment of principal
thereof or which would reduce the rate or extend the date for payment of
interest thereon).

Section 7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of the Borrower’s business, and (c) on fair and reasonable terms
no less favorable to the Borrower than it would obtain in a comparable
arm’s-length transaction with a Person which is not an Affiliate; provided that
this provision shall not restrict the Borrower from transferring any Towers
under construction required to be transferred to an Affiliate of SBAC pursuant
to Section 6.12 or the assignment to SBAC or any Affiliate of SBAC of the
Borrower’s rights to purchase any Towers arising under a purchase agreement
entered into prior to the Operative Date which has not closed and with respect
to which the seller party is not in breach.

Section 7.11 Limitation on Synthetic Leases and Sale/Leaseback Transactions.
Enter into any Synthetic Lease or any other arrangement with any Person
providing for the leasing by the Borrower of real or personal property which has
been or is to be sold or transferred by the Borrower to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower.

Section 7.12 Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Borrower to end on a day other than December 31, without at least ninety
(90) days prior written notice to the Administrative Agent.

 

-62-



--------------------------------------------------------------------------------

Section 7.13 Limitation on Negative Pledge Clauses. Enter into with any Person
any agreement, other than this Agreement which prohibits or limits the ability
of the Borrower to create, incur, assume or suffer to exist any Lien on any of
its property, assets or revenues, whether now owned or hereafter acquired.

Section 7.14 Limitation on Lines of Business. Enter into any business, except
for those businesses in which the Borrower is engaged (or proposed to be
engaged) on the date of this Agreement or which are directly related thereto.

Section 7.15 Governing Documents. Amend its Governing Documents in any manner
without the prior written consent of the Administrative Agent, which shall not
be unreasonably withheld or delayed, or, with respect to the Borrower, fail to
comply in all material respects with the Special Purpose Provisions (as defined
therein) of its limited liability company agreement (as in effect on the date
hereof or as modified with the consent of the Administrative Agent).

Section 7.16 Limitation on Subsidiary Formation. Form any Subsidiary.

Section 7.17 Limitation on Securities Issuances. (a) Issue any shares of Capital
Stock that are not pledged to the Collateral Agent for the benefit of the Agents
and the Lenders pursuant to the Pledge Agreement or (b) issue any shares of
preferred stock other than to a Loan Party.

Section 7.18 Financial Covenants. Permit:

(a) the ratio of (i) Debt for Borrowed Money of the Borrower on a consolidated
basis to (ii) Aggregate Tower Cash Flow at such time to be greater than
7.00:1.00 as of (i) the date of each certificate delivered by a Responsible
Officer of the Borrower pursuant to Section 6.2(a), and if not timely delivered,
the last date on which the relevant accompanying financial statements are
required to be delivered pursuant to Section 6.1, and (ii) any other date of
determination in connection with any borrowing or with any recalculation
pursuant to Section 8.1(d); or

(b) the Debt Service Coverage Ratio to be less than 1.50:1.00 as of (i) the date
of each certificate delivered by a Responsible Officer of the Borrower pursuant
to Section 6.2(a), and if not timely delivered, the last date on which the
relevant accompanying financial statements are required to be delivered pursuant
to Section 6.1, and (ii) any other date of determination in connection with any
borrowing or with any recalculation pursuant to Section 8.1(d); or

(c) the aggregate amount of Annualized Rents generated from Tenant Leases in
respect of rooftop Towers to exceed 5% of Aggregate Annualized Rent as of
(i) the date of each certificate delivered by a Responsible Officer of the
Borrower pursuant to Section 6.2(a), and if not timely delivered, the last date
on which the relevant accompanying financial statements are required to be
delivered pursuant to Section 6.1, and (ii) any other date of determination in
connection with any borrowing.

 

-63-



--------------------------------------------------------------------------------

Section 7.19 Limitation on Construction of New Towers. The Borrower shall not
commence construction of Improvements on any Tower not yet placed in service.

SECTION 8

EVENTS OF DEFAULT

Section 8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms of this Agreement; or the Borrower shall fail to pay
any interest on any Loan within three (3) Business Days after it becomes due, or
any other amount payable hereunder or under the other Loan Documents;

(b) Any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document (other than the
Environmental Indemnity Agreement) or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made;

(c) The Borrower or any other Loan Party shall default in the observance or
performance of any agreement contained in Section 6.10 and Section 7 (excluding
Section 7.18) of this Agreement, Section 5(b) and (e) of the Pledge Agreement,
Sections 5(b) and (e) of the Security Agreement or Section 11 of the SBAC Full
Recourse Guarantee, or shall fail to comply in all material respects with the
Special Purpose Provisions (as defined therein) of its limited liability company
agreement (as in effect on the date hereof or as modified with the consent of
the Administrative Agent);

(d) The Borrower shall fail to be in compliance with the financial ratios set
forth in Section 7.18(a) or (b) of this Agreement and, after recalculating the
ratios set forth therein, such failure shall continue for a period of ten
(10) Business Days;

(e) The Borrower or any other Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document and any covenant contained in Section 2 of the Environmental Indemnity
Agreement and other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days;

(f) [RESERVED];

(g) (i) The Borrower or SBAC or any of its other Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or SBAC or any of its other Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or SBAC or any of its other Subsidiaries in any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unstayed for a

 

-64-



--------------------------------------------------------------------------------

period of 60 days; or (iii) there shall be commenced against the Borrower or
SBAC or any of its other Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distrait or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or SBAC or any of its other Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Borrower or SBAC or any of its other Subsidiaries shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;

(h) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Single Employer Plan shall arise on the assets of the Borrower
or any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall or
is likely to incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, is reasonably expected to have a Material
Adverse Effect;

(i) One or more judgments or decrees shall be entered against SBAC, Borrower,
Optasite Holdco or any of Optasite Holdco’s other Subsidiaries involving in the
aggregate a liability (to the extent not paid or covered by insurance) equal to
or greater than the Threshold Amount, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof;

(j) (i) Except as consented to by the Required Lenders, any of the Security
Documents shall cease, for any reason, to be in full force and effect or the
Borrower or any other Loan Party which is a party to any of the Security
Documents shall so assert or (ii) the Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby except, in the case of clause (ii), due solely
to the failure of improper recording of Deeds of Trust which are covered by
Title Insurance and which relate to Towers which are not required to be
Financeable Tower Properties pursuant to Section 6.10;

(k) Any Change of Control shall occur;

(l) The Borrower shall be managed by a Person (other than the Parent) that is
not approved by the Required Lenders (such approval not to be unreasonably
withheld) or the management agreement in respect thereof shall not be
subordinated to the Obligations on terms satisfactory to the Required Lenders or
approved by the Required Lenders;

(m) Any of the SBAC Limited Guarantee, the SBAC Full Recourse Guarantee or the
Parent Non-recourse Guarantee for any reason, other than the satisfaction in
full of all Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void or any
guarantor shall repudiate its obligations thereunder; or

 

-65-



--------------------------------------------------------------------------------

(n) the failure of the Mezzanine Credit Agreement Termination to occur within
one Business Day after the Operative Date;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) of this Section with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

For the avoidance of doubt, Defaults or Events of Default on the Operative Date,
if any, which arose under provisions of the Existing Credit Agreement (or the
Pre-Merger Terms) and which were eliminated by the Post Merger Terms, or which
otherwise cease to be operative under this Agreement on the Operative Date as a
result of the amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement, are deemed to be waived, but any other Defaults or
Events of Defaults which arose prior to this Agreement will not be waived.

SECTION 9

THE AGENTS

Section 9.1 Appointment. Each Lender hereby irrevocably designates and appoints
(a) Morgan Stanley Asset Funding Inc. as the Administrative Agent of such Lender
under this Agreement and the other Loan Documents, and (b) Morgan Stanley Asset
Funding Inc. as the Collateral Agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, neither Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

Section 9.2 Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 9.3 Exculpatory Provisions. Neither Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan

 

-66-



--------------------------------------------------------------------------------

Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. Neither Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

Section 9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower or any other Loan Party),
independent accountants and other experts selected by such Agent. Each Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 9.5 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that any Agent receives such a
notice, such Agent shall give notice thereof to the Lenders, in the case of a
notice from the Borrower, and to the Borrower, in the case of a notice received
from the Lenders. Each Agent shall take such action with respect to such Default
or Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until such Agent shall have received such directions,
such Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by an Agent hereinafter
taken, including any review of the affairs of the Borrower or any other Loan
Party, shall be deemed to constitute any representation or warranty by such
Agent to any Lender. Each Lender represents to each Agent that it has,
independently and without reliance upon such Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in

 

-67-



--------------------------------------------------------------------------------

taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Agent
hereunder or under the other Loan Documents, such Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any other Loan
Party which may come into the possession of such Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Credit Exposure Percentages in effect on the date on which
indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

Section 9.8 Agents in Their Individual Capacity. Each Agent and its respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and the other Loan Parties as though such
Agent were not an Agent hereunder and under the other Loan Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

Section 9.9 Successor Agents. Each Agent may resign as Agent upon ten (10) days’
notice to the Lenders. If an Agent shall resign as Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor Agent for the Lenders, which successor Agent, in the
absence of the occurrence and continuance of an Event of Default, shall be
approved by the Borrower, whereupon such successor Agent shall succeed to the
rights, powers and duties of the resigning Agent, and the term “Administrative
Agent” or the “Collateral Agent” shall mean such successor Administrative Agent
or Collateral Agent, as the case may be, effective upon such appointment and
approval, and the resigning Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
resigning Agent or any of the parties to this Agreement or any holders of the
Loans. After any resigning Agent’s resignation as Agent, the provisions of this
Section 9.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents. Prior to the effectiveness of its resignation, the resigning
Agent shall execute all documents reasonably requested by the successor Agent or
the Required Lenders, as the case may be, to evidence the resignation of the
resigning Agent and the transfer of its office to a successor Agent and to
otherwise protect the interests of the Lenders under the Loan Documents in
connection with such resignation.

 

-68-



--------------------------------------------------------------------------------

SECTION 10

MISCELLANEOUS

Section 10.1 Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan, or
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment,

(ii) amend, modify or waive any provision of this Section 10.1, amend the
definition of Required Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or release all or substantially all of the Collateral or release
SBAC or the Parent from all or substantially all of its respective obligations
under the SBAC Limited Guarantee, the SBAC Full Recourse Guarantee or the Parent
Non-recourse Guarantee, in each case, without the written consent of all the
Lenders, and

(iii) amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Agents shall be restored to their
former positions and rights hereunder and under the other Loan Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. Notwithstanding the
foregoing, the parties hereby agree that prior to the Operative Date, no
amendment to this Agreement, including of the Pre-Merger Terms or the
Post-Merger Terms, shall be effective except upon the written consent of SBAC.

Section 10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) in the case of delivery by hand,
when delivered, (b) in the case of delivery by mail, three Business Days after
being deposited in the mails, postage prepaid or (c) in the case of delivery by
facsimile transmission, when sent and receipt has been electronically confirmed,
addressed as follows in the case of the Borrower and the Agents, and as set
forth in Schedule 1.0 in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrower:    Optasite Towers LLC    1 Research Drive, Suite 200C   
Westborough, MA 01581    Attention: Beau Paradowski, CFO    Fax: (508) 471-1398

 

-69-



--------------------------------------------------------------------------------

with a copy to:    SBA Communications Corporation    5900 Broken Sound Parkway
N.W.    Boca Raton, Florida 33487    Attention: General Counsel    Facsimile
No.: 561-989-2941 The Administrative Agent and Collateral Agent:    Morgan
Stanley Asset Funding Inc.    1221 Avenue of the Americas, 27th Floor    New
York, NY 10020    Attention: Steven Maeglin    Fax: (212) 507-4123 with a copy
to:    Cadwalader, Wickersham & Taft LLP    227 West Trade Street, Suite 2400   
Charlotte, NC 28202    Attention: Bryon Mulligan, Esq.    Fax: (704) 348-5200

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2 and Section 3.3 shall not be effective
until received.

Notwithstanding the foregoing, with respect to the delivery of any documents
required under Section 2.2(b) (with respect notices by the Administrative Agent
to the Lenders), Section 3.5(a), Section 6.1, Section 6.2 and Section 6.10
hereof, such documents may be delivered to any Agent or Lender, as applicable,
electronically at its address specified above, in Schedule 1.0 or at the email
address(es) notified by it to the Borrower and the Administrative Agent from
time to time or through a digital workspace provided by “Intralinks” or such
other digital workspace provider reasonably satisfactory to the Administrative
Agent and with respect to which each of the Agents and the Lenders have access.
Unless so delivered by such Loan Party, the Agents shall promptly forward copies
of all notices it receives from any Loan Party to the Lenders (which delivery
may be effected electronically pursuant to the immediately preceding sentence).

Section 10.3 No Waiver; Cumulative Remedies. No failure to exercise, and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

-70-



--------------------------------------------------------------------------------

Section 10.5 Indemnification and Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, each Agent, and each of their respective officers, employees, directors,
trustees, agents, advisors, affiliates and controlling persons (each, an
“Indemnitee”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents, and any such other documents, including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of the Properties, or relating to the
violation of, noncompliance with or liability under, the “Truth in Lending Act”
15 U.S.C. §§ 1601 et. seq. and/or the “Real Estate Settlement Procedures Act” 12
U.S.C. §§ 2601 et. seq. (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities (i) to the
extent such Indemnified Liabilities are found by a final, nonappealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee, or (ii) legal proceedings commenced
against an Indemnitee by any security holder or creditor thereof arising out of
and based upon rights afforded any such security holder or creditor solely in
its capacity as such. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder. The Borrower hereby
acknowledges that, notwithstanding the fact that the Notes are secured by the
Collateral, the obligation of the Borrower under the Notes are recourse
obligations of the Borrower. For purposes of this Section 10.5, the term
“Lender” shall include any liquidity provider of a Lender that is a commercial
paper conduit.

Section 10.6 Successors and Assigns; Participations and Assignments.

(a) Subject to subsection (c) of this Section 10.6, this Agreement shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender (and any
purported such assignment or transfer by the Borrower without the consent of
each Lender shall be null and void).

(b) Any Lender may, in accordance with applicable law, at any time sell to one
or more banks, financial institutions or other entities (“Participants”)
participating interests in any Loan owing to such Lender, the Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents; provided that no Lender shall be permitted to sell participating
interests in its Loans to any Tower Operator (or any Affiliate of a Tower
Operator if an officer of such Lender involved with servicing of its Loans is
aware of such affiliation) without the consent of the

 

-71-



--------------------------------------------------------------------------------

Borrower, except upon the occurrence and during the continuance of a Default or
Event of Default. In the event of any such sale by such Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment to or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or the stated rate
of interest on, the Loans or any fees payable hereunder, or postpone the date of
the final maturity of the Loans or Reimbursement Obligations, in each case to
the extent subject to such participation.

(c) Any Lender may, in accordance with applicable law, at any time and from time
to time, assign to one or more Qualified Transferees, any Lender, any of its
Affiliates or an Approved Fund or, with the consent of the Administrative Agent,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower (which shall not be unreasonably withheld), to any additional bank,
financial institution or other entity (an “Assignee”), all or any part of its
rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
P, appropriately completed (an “Assignment and Acceptance”), executed by such
Assignee, such assigning Lender (and, in the case of an Assignee that is not
then a Lender, a Qualified Transferee, an Affiliate thereof or an Approved Fund,
and except as otherwise set forth in this Section 10.6, by the Administrative
Agent) executed by such Assignee, such assigning Lender (and, in the case of an
Assignee that is not then a Lender, a Qualified Transferee or an Affiliate
thereof and except as otherwise set forth in this Section 10.6, by the Borrower
(if no Default or Event of Default shall have occurred and be continuing) and
the Administrative Agent), and attaching the Assignee’s relevant tax forms,
administrative details and wiring instructions, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (i) no such assignment to an Assignee shall be in an aggregate principal
amount of less than $5,000,000 (other than in the case of an assignment of all
of a Lender’s interests under this Agreement) (such amount to be aggregated in
respect of assignments by any Lender and the Affiliates or Approved Funds
thereof), and (ii) each Assignee which is not a U.S. Person shall comply with
the provisions of Section 3.10(f) (and such Assignee shall not be entitled to
the benefits of Section 3.10 unless such Assignee complies with such
Section 3.10(f)). Upon such execution, delivery, acceptance and recording, from
and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Loan as set forth therein, and (y) the
assigning Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such assigning
Lender shall cease to be a party hereto). Subject to the last sentence of this
paragraph (c) and notwithstanding any other provision of this paragraph (c) and
paragraph (d) of this Section, the consent of the Borrower shall not be
required, and, unless requested by the Assignee and/or the assigning Lender, new
Notes shall not be required to be executed and delivered by the Borrower, for
any assignment which occurs at any time. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (b) of this Section 10.6. Notwithstanding the foregoing, no Lender shall
be permitted to sell, assign or transfer all or any part of its rights and
obligations under this Agreement and the other Loan Documents to any Tower
Operator (or any Affiliate of a Tower Operator if an officer of such Lender
involved with servicing of its Loans is aware of such affiliation) without the
consent of the Borrower, except upon the occurrence and during the continuance
of a Default or Event of Default.

 

-72-



--------------------------------------------------------------------------------

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender, any of its Affiliate, a Qualified Transferee or an affiliate or Approved
Fund thereof, by the Administrative Agent), together with payment by the
Assignee or the assigning Lender to the Administrative Agent of a registration
and processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance, and (ii) on the effective date determined
pursuant thereto, record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrower.

(e) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in the Lender’s possession concerning the Borrower and its
Affiliates which has been delivered to such Lender by or on behalf of the
Borrower pursuant to this Agreement or which has been delivered to such Lender
by or on behalf of the Borrower in connection with such Lender’s credit
evaluation of the Borrower and its Affiliates prior to becoming a party to this
Agreement.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, (i) any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law, and (ii) any pledge or assignment by a Lender
which is a fund to its trustee for the benefit of such trustee and/or its
investors to secure its obligations under any indenture or Governing Documents
to which it is a party; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for a Lender as a party hereto.

(g) In connection with the Assignment of any Loan to any Assignee, the Borrower
hereby agrees not to assert any defense to, or any right of offset against,
payment of such Loan as the result of any breach by the maker or holder of the
related Commitment in connection with any future funding obligation under the
Commitment and not to assert any claim against such Assignee in connection with
the future funding obligation under the related Commitment.

(h) Each Lender which assigns all or a portion of its Loans pursuant to
Section 10.6(c) hereby agrees at all times to indemnify any Transferee of such
Loan with respect to any losses claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, whether incurred or imposed within or outside
the judicial process, including, without limitation, reasonable attorneys’ fees
and disbursements imposed upon or incurred by or asserted against such
Transferee arising from the failure of such Lender to fulfill its future funding
obligations under the related Commitment.

Section 10.7 [RESERVED]

Section 10.8 [RESERVED]

Section 10.9 Adjustments; Set-off. (a) If any Lender (a “Benefitted Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(g), or otherwise), in a greater proportion than any
such payment to or

 

-73-



--------------------------------------------------------------------------------

collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Borrower agrees that each Lender so purchasing a portion of
another Lender’s Loan may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by this
Agreement and by law, upon the occurrence and during the continuance of an Event
of Default, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any Affiliate thereof to
or for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 10.10 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

Section 10.11 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.12 Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Agents or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

Section 10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 10.14 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

-74-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 10.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) the Agents and Lenders have no fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Borrower and the other Loan
Parties, on one hand, and the Agents and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Borrower and the Lenders or between the Borrower and the Agents.

Section 10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 10.17 Confidentiality. Each Lender agrees to keep confidential any
written or oral information (a) provided to it by or on behalf of the Borrower
pursuant to or in connection with this Agreement or (b) obtained by such Lender
based on a review of the books and records of the Borrower; provided that
nothing herein shall prevent any party hereto or to any other Loan Document from
disclosing any such information (i) to any Transferee or Assignee, or to any
actual or prospective counterparty (or its advisors) to any swap, credit
derivative or other derivative transaction relating to the Borrower and its
obligations, which has signed a confidentiality agreement containing the terms
of this Section 10.17, (ii) to its employees, directors, agents, attorneys,
accountants and other professional advisors who reasonably need to know such
information in connection with such party’s rights and obligations under the
Loan Documents and who have a duty to keep such information confidential,
(iii) upon the request or demand of any examiner or other Governmental Authority
having jurisdiction over such party, (iv) in response to any order of any court
or other Governmental Authority or as may

 

-75-



--------------------------------------------------------------------------------

otherwise be required pursuant to any Requirement of Law, (v) which has been
publicly disclosed other than in breach of this Agreement, or (vi) in connection
with the exercise of any remedy hereunder, (vii) to the National Association of
Insurance Commissioners, any nationally recognized statistical rating agency or
any other similar organization. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, all persons may disclose
to any and all persons, without limitation of any kind, the federal income tax
treatment or structure of the Loans and other Obligations, any fact relevant to
understanding the federal tax treatment or structure of the Loans and other
Obligations, and all materials of any kind (including opinions or other tax
analyses) relating to such federal tax treatment or structure.

Section 10.18 Prescribed Laws. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Prescribed Laws, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or Administrative Agent, as applicable, to identify the
Borrower in accordance with the Prescribed Laws.

Section 10.19 No Novation; Effect of Amendment and Restatement.

(a) This Agreement does not constitute and shall not be construed to evidence a
novation of or payment and readvance of the loan principal, interest and other
sums, if any, heretofor outstanding under the Existing Credit Facility, it being
the intention of the Borrower, and by its signature hereto, the Administrative
Agent, the Collateral Agent and each Lender, that this Agreement provides for
the terms and conditions of, and evidences, the same Indebtendness as was then
outstanding under the Existing Credit Facility.

(b) Without limitation to Section 10.19(a), the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing Credit
Facility are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement, except
that nothing herein or in the other Loan Documents shall impair or adversely
affect the continuation of the liability of the Borrower for the Obligations
heretofore granted, pledged and/or assigned to the Administrative Agent, the
Collateral Agent or any Lender. The amendment and restatement contained herein
shall not, in any manner, be construed to constitute payment of, or impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of the Borrower evidenced by
or arising under the Existing Credit Agreement, and the Liens and security
interests securing such Indebtedness and other obligations and liabilities,
which shall not in any manner be impaired, limited, terminated, waived or
released. As of the Effective Date, unless the context otherwise requires, any
references to the Existing Credit Agreement contained therein shall be deemed to
refer to this Agreement.

(c) The principal amount of the Loans outstanding or issued, as applicable, as
of the date hereof under the Existing Credit Agreement shall be allocated to the
Loans hereunder according to the Credit Exposure Percentages of each Lender and
in such manner as the Administrative Agent shall determine.

[Signature Pages Follow]

 

-76-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

OPTASITE TOWERS LLC, as Borrower   By:  

Optasite Towers Holding LLC, its Sole

Member

    By:   Optasite Mezzanine Borrower LLC, its Sole Member       By:   Optasite,
Inc., its Sole Member

 

By:  

/s/ M. Beau Paradowski

Name:   M. Beau Paradowski Title:   Treasurer

Annex II



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as Lender By:  

/s/ Deborah Goodman

Name:   Deborah Goodman Title:   Authorized Signatory MORGAN STANLEY ASSET
FUNDING INC., as Administrative Agent and Collateral Agent By:  

/s/ Carol Murray

Name:   Carol Murray Title:   Vice President

Annex II